 

Exhibit 10.2

 

 

 

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 NON-QUALIFIED RETIREMENT INCOME PLAN

(Amended and Restated effective July 31, 2020)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE 1

DEFINITIONS..................................................................................................

1

ARTICLE 2

PARTICIPATION............................................................................................

6

ARTICLE 3

RETIREMENT AND OTHER
BENEFITS......................................................

7

ARTICLE 4

EXCESS RETIREMENT
INCOME.................................................................

10

ARTICLE 5

VESTING..........................................................................................................

16

ARTICLE 6

MODES OF BENEFIT
PAYMENT.................................................................

17

ARTICLE 7

DEATH
BENEFITS.........................................................................................

20

ARTICLE 8

LIABILITY OF THE
COMPANY...................................................................

23

ARTICLE 9

ADMINISTRATION OF THE
PLAN..............................................................

24

ARTICLE 10

AMENDMENT OR TERMINATION OF THE PLAN...................................

30

ARTICLE 11

GENERAL
PROVISIONS...............................................................................

31

SCHEDULE A

 ...........................................................................................................................

33

APPENDIX A

RESTORATION OF RETIREMENT INCOME PLAN FOR CERTAIN

 

 

EMPLOYEES PARTICIPATING IN THE RESTATED AMERICAN

 

 

GENERAL RETIREMENT
PLAN..................................................................

A-1

APPENDIX B

THE HARTFORD STEAM BOILER EXCESS RETIREMENT BENEFIT

 

 

PLAN................................................................................................................

B-1

APPENDIX C

20TH CENTURY INDUSTRIES SUPPLEMENTAL PENSION PLAN

 

 

(RESTATEMENT NO. 1)................................................................................

C-1

APPENDIX D

TREATMENT OF EMPLOYEES TRANSFERRING WITH THE SALE OF

 

 

UNITED GUARANTY
CORPORATION.......................................................

D-1

APPENDIX E

TREATMENT OF EMPLOYEES TRANFERRING WITH THE SALE OF

 

 

FORTITUDE GROUP HOLDINGS,
INC........................................................

E-1

 

 

 

i

 

 

--------------------------------------------------------------------------------

 

PREAMBLE

            The American International Group, Inc.  Non-Qualified Retirement
Income Plan (hereinafter referred to as the “Plan”) shall become effective on
April 1, 2012 and shall constitute an amendment, restatement and continuation of
the “American International Group, Inc. Excess Retirement Income Plan”, as
amended and in effect on March 31, 2012.

            The purpose of the Plan is to permit certain Employees of the
Employer to receive additional retirement income benefits from the Employer when
benefits cannot be paid from the American International Group, Inc. Retirement
Plan due to the limitations of Sections 401(a)(17) and, prior to April 1, 2012,
415 of the Internal Revenue Code.

The Plan is intended to comply with Section 409A of the Internal Revenue Code.
Effective as of the end of the business day on December 31, 2015, the Plan is
frozen and no benefits shall increase thereafter, except for amounts related to
Interest Credits (as defined in the American International Group, Inc.
Retirement Plan) that are reflected under the American International Group, Inc.
Retirement Plan or this Plan.  Service will be recognized after that date only
for purposes of vesting and eligibility for early retirement benefits.

 



 

 

 

--------------------------------------------------------------------------------

 

Article 1
Definitions 


1.                                             

            The following words and phrases as used herein shall have the
following meanings, and the masculine, feminine and neuter gender shall be
deemed to include the others and the singular shall include the plural, and vice
versa, when appropriate, unless a different meaning is plainly required by the
context:


1.1       “ACCOUNT” MEANS THE ACCOUNT AS DEFINED IN THE QUALIFIED PLAN FOR A
CASH BALANCE PARTICIPANT AS DEFINED THEREUNDER.


1.2       “AFFILIATED EMPLOYER” MEANS ANY MEMBER OF THE SAME CONTROLLED GROUP OF
CORPORATIONS AS THE COMPANY OR AN EMPLOYER AS DETERMINED UNDER SECTION 414(B) OR
(C) OF THE CODE.


1.3       “AG OFFSET” MEANS THE MONTHLY AMOUNT PAYABLE AT NORMAL, EARLY,
POSTPONED, OR DISABILITY RETIREMENT DATE, AS APPLICABLE, IN THE FORM OF A SINGLE
LIFE ANNUITY UNDER THE RESTORATION INCOME PLAN FOR CERTAIN EMPLOYEES
PARTICIPATING IN THE RESTATED AMERICAN GENERAL RETIREMENT PLAN WHICH WAS CASHED
OUT TO THE PARTICIPANT FROM THE AMERICAN GENERAL CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (SOMETIMES REFERRED TO AS THE “AG SERP”) OR A
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (SOMETIMES REFERRED TO AS AN “AG
SERA”).


1.4       “AVERAGE FINAL COMPENSATION” MEANS THE AMOUNT DETERMINED BY DIVIDING
(I) THE AVERAGE ANNUAL COMPENSATION OF THE PARTICIPANT DURING THE THREE
CONSECUTIVE YEARS IN THE LAST TEN YEARS OF HIS CREDITED SERVICE (AS DEFINED
UNDER THE QUALIFIED PLAN) AFFORDING THE HIGHEST SUCH AVERAGE, OR DURING ALL THE
YEARS OF HIS CREDITED SERVICE IF LESS THAN THREE YEARS, BY (II) TWELVE (12). FOR
PURPOSES OF DETERMINING AVERAGE FINAL COMPENSATION FOR A PARTICIPANT LISTED ON
SCHEDULE A, THE FREEZE PERIOD AS DEFINED IN SECTION 4.6 SHALL BE DISREGARDED FOR
PURPOSES OF DETERMINING WHETHER YEARS ARE CONSECUTIVE AVERAGE FINAL COMPENSATION
SHALL NOT INCREASE AFTER DECEMBER 31, 2015.  EFFECTIVE DECEMBER 31, 2015,
AVERAGE FINAL COMPENSATION MEANS THE AMOUNT DETERMINED BY DIVIDING (I) THE
AVERAGE ANNUAL COMPENSATION OF THE PARTICIPANT DURING THE THREE CONSECUTIVE
YEARS DURING THE TEN YEAR PERIOD OF HIS OR HER CREDITED SERVICE (AS DEFINED IN
THE QUALIFIED PLAN) PRIOR TO DECEMBER 31, 2015, OR DURING ALL THE YEARS OF HIS
CREDITED SERVICE PRIOR TO DECEMBER 31, 2015 IF LESS THAN THREE YEARS, BY (II)
TWELVE (12).


1.5       “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME
TO TIME.


1.6       “COMMITTEE” MEANS THE COMPENSATION AND MANAGEMENT RESOURCES COMMITTEE
OF THE BOARD OF DIRECTORS OF AMERICAN INTERNATIONAL GROUP, INC. OR ANY SUCCESSOR
THERETO.


1.7       “COMPANY” MEANS AMERICAN INTERNATIONAL GROUP, INC.


1.8       “COMPENSATION” MEANS, FOR AMOUNTS OTHER THAN AMOUNTS DETERMINED UNDER
SECTION 1.1, THE PARTICIPANT’S COMPENSATION AS DETERMINED UNDER THE QUALIFIED
PLAN, EXCLUDING ANY SALES COMMISSIONS PAYABLE TO AN EMPLOYEE FOR SERVICES
RENDERED TO THE COMPANY. EFFECTIVE AS OF APRIL 1, 2012, COMPENSATION FOR
PURPOSES OF DETERMINING THE AMOUNT UNDER SECTION 1.1 MEANS THE PARTICIPANT’S
COMPENSATION AS DETERMINED UNDER THE QUALIFIED PLAN FOR PURPOSES OF


 

1

 

 

--------------------------------------------------------------------------------

 


DETERMINING PAY CREDITS (AS DEFINED IN THE QUALIFIED PLAN), PROVIDED THAT
COMPENSATION FOR ANY PLAN YEAR SHALL BE LIMITED TO $1,000,000 (ONE MILLION
DOLLARS), ADJUSTED ANNUALLY IN THE SAME MANNER THAT THE LIMITATION UNDER SECTION
401(A)(17) OF THE CODE IS ADJUSTED TO REFLECT COST-OF-LIVING INCREASES, PURSUANT
TO RULES ESTABLISHED BY THE PLAN ADMINISTRATOR IN ITS SOLE DISCRETION.
COMPENSATION FOR ANY PURPOSE UNDER THE PLAN, INCLUDING FOR PERIODS PRIOR TO
APRIL 1, 2012, SHALL NOT INCLUDE SEVERANCE PAYMENTS AND OTHER AMOUNTS PAID AFTER
A PARTICIPANT’S SEPARATION FROM SERVICE.  NO COMPENSATION PAID AFTER DECEMBER
31, 2015 SHALL BE TAKEN INTO ACCOUNT UNDER THE PLAN FOR ANY PURPOSE.


1.9       “DESIGNATED BENEFICIARY” MEANS THE BENEFICIARY DESIGNATED BY THE
PARTICIPANT PURSUANT TO RULES ESTABLISHED BY THE PLAN ADMINISTRATOR. IN THE
EVENT THAT A PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY UNDER THE PLAN, SUCH
PARTICIPANT’S DESIGNATED BENEFICIARY SHALL BE DEEMED TO BE THE BENEFICIARY WITH
RESPECT TO SUCH PARTICIPANT’S QUALIFIED PLAN PRE-RETIREMENT DEATH BENEFIT.


1.10     “DISABILITY” MEANS THE PARTICIPANT IS, BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN
THREE MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE COMPANY
OR AN EMPLOYER, INCLUDING THE COMPANY’S SHORT-TERM DISABILITY PROGRAM.


1.11     “EARLY RETIREMENT DATE” MEANS THE DATE AS OF WHICH BENEFITS COMMENCE
FOR A PARTICIPANT ELIGIBLE FOR A BENEFIT UNDER SECTION 3.2.


1.12     “EFFECTIVE DATE” OF THIS PLAN MEANS APRIL 1, 2012. THE ORIGINAL
EFFECTIVE DATE OF THE PLAN IS JULY 1, 1986.


1.13     “EMPLOYEE” MEANS A PERSON WHO IS CLASSIFIED AS AN EMPLOYEE ON THE
PAYROLL RECORDS OF AN EMPLOYER. INDIVIDUALS NOT CLASSIFIED AS EMPLOYEES ON THE
PAYROLL RECORDS OF AN EMPLOYER FOR A PARTICULAR PERIOD SHALL NOT BE CONSIDERED
EMPLOYEES FOR SUCH PERIOD EVEN IF A COURT OF ADMINISTRATIVE AGENCY SUBSEQUENTLY
DETERMINES THAT SUCH INDIVIDUALS WERE COMMON LAW EMPLOYEES OF THE EMPLOYER
DURING SUCH PERIOD.


1.14     “EMPLOYER” MEANS THE COMPANY AND ANY OTHER COMPANY AS DEFINED IN
SECTIONS 2.06 AND 8.01 OF THE AMERICAN INTERNATIONAL GROUP, INC. RETIREMENT
PLAN.


1.15     “EXCESS ACCOUNT” MEANS THE DIFFERENCE BETWEEN (A) AND (B) AS STATED
BELOW:

(a)        the Account to which the Participant would have been entitled under
the Qualified Plan, if such benefit were calculated under the Qualified Plan
without giving effect to the limitations imposed by the application of Code
Sections 401(a)(17) and if such Account were calculated using Compensation as
defined herein including, where provided for a Participant pursuant to a written
agreement with the Company, compensation paid after Separation from Service;

(b)        the Account payable to the Participant under the Qualified Plan and
any predecessor thereof after the limitations imposed by the application of Code

2

 

 

--------------------------------------------------------------------------------

 

Sections 401(a)(17) disregarding, except as provided otherwise for a Participant
pursuant to a written agreement with the Company, compensation (as defined in
the Qualified Plan) paid after the Participant’s Separation from Service.


EFFECTIVE DECEMBER 31, 2015, THE EXCESS ACCOUNT IS FROZEN AND SHALL NOT INCREASE
THEREAFTER, NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT ARE
APPLIED IN DETERMINING THE EXCESS ACCOUNT, OTHER THAN ANY INCREASE RELATED TO
INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).


1.16     “EXCESS NORMAL RETIREMENT INCOME” MEANS THE AMOUNT DETERMINED UNDER
SECTION 4.1.


1.17     “EXCESS OPENING ACCOUNT BALANCE” MEANS THE DIFFERENCE BETWEEN (I) THE
OPENING ACCOUNT BALANCE (AS DEFINED IN THE QUALIFIED PLAN), INCREASED BY
INTEREST CREDITS APPLICABLE AS OF THE DETERMINATION DATE, TO WHICH THE
PARTICIPANT WOULD HAVE BEEN ENTITLED UNDER THE QUALIFIED PLAN, IF SUCH OPENING
BALANCE, INCREASED BY INTEREST CREDITS APPLICABLE AS OF THE DETERMINATION DATE,
WERE CALCULATED UNDER THE QUALIFIED PLAN WITHOUT GIVING EFFECT TO THE
LIMITATIONS IMPOSED BY THE APPLICATION OF CODE SECTIONS 401(A)(17) AND 415 AND
IF SUCH OPENING BALANCE, INCREASED BY INTEREST CREDITS APPLICABLE AS OF THE
DETERMINATION DATE, WERE CALCULATED USING AVERAGE FINAL COMPENSATION AS DEFINED
HEREIN, AND (II) THE OPENING BALANCE (AS DEFINED IN THE QUALIFIED PLAN),
INCREASED BY INTEREST CREDITS APPLICABLE AS OF THE DETERMINATION DATE, TO WHICH
THE PARTICIPANT IS ENTITLED, TAKING INTO ACCOUNT THE LIMITATIONS IMPOSED BY THE
APPLICATION OF CODE SECTIONS 401(A)(17) AND 415.


1.18     “EXECUTIVE” MEANS ANY PERSON, INCLUDING AN OFFICER, EMPLOYED ON A
REGULAR, FULL-TIME, SALARIED BASIS BY AN EMPLOYER.


1.19     “FROZEN ACCRUED BENEFIT” MEANS A PARTICIPANT’S ACCRUED BENEFIT UNDER
THE PLAN AS OF MARCH 31, 2012, DETERMINED AS PROVIDED UNDER SECTION 4.1


1.20     “GRANDFATHERED ACCRUED BENEFIT” MEANS THE ACCRUED BENEFIT THAT WOULD BE
DETERMINED UNDER SECTION 4.1, TAKING INTO ACCOUNT ALL CREDITED SERVICE (AS
DEFINED IN THE QUALIFIED PLAN), COMPENSATION (AS DEFINED IN THE QUALIFIED PLAN,
BUT EXCLUDING AMOUNTS PAID AFTER SEPARATION FROM SERVICE), AND COVERED
COMPENSATION UNTIL A PARTICIPANT’S SEPARATION FROM SERVICE OR DEATH, APPLYING
THE BENEFIT FORMULA THAT APPLIED UNDER THE QUALIFIED PLAN ON MARCH 31, 2012. 
EFFECTIVE DECEMBER 31, 2015, THE GRANDFATHERED ACCRUED BENEFIT IS FROZEN.  AFTER
THAT DATE, CREDITED SERVICE, COMPENSATION (AS DEFINED IN THE PRIOR SENTENCE),
AND COVERED COMPENSATION SHALL NOT INCREASE, NOR SHALL THERE BE ANY INCREASE IN
THE OFFSET AMOUNTS THAT ARE APPLIED IN DETERMINING THE AMOUNT OF THE
GRANDFATHERED ACCRUED BENEFIT.


1.21     “GRANDFATHERED TRANSITION BENEFIT” MEANS THE BENEFIT PROVIDED IN
SECTION 4.2(C) FOR A PARTICIPANT WHO IS A GRANDFATHERED TRANSITION PARTICIPANT
AS DEFINED IN THE QUALIFIED PLAN.  EFFECTIVE DECEMBER 31, 2015, THE
GRANDFATHERED TRANSITION BENEFIT IS FROZEN AND SHALL NOT INCREASE THEREAFTER,
NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT ARE APPLIED IN


DETERMINING THE AMOUNT OF THE GRANDFATHERED TRANSITION BENEFIT, OTHER THAN ANY
INCREASE RELATED TO INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).


 

3

 

 

--------------------------------------------------------------------------------

 


1.22     “NON-GRANDFATHERED TRANSITION BENEFIT” MEANS THE BENEFIT PROVIDED IN
SECTION 4.2(B) FOR A PARTICIPANT WHO IS A NON-GRANDFATHERED TRANSITION
PARTICIPANT AS DEFINED IN THE QUALIFIED PLAN.  EFFECTIVE DECEMBER 31, 2015, THE
NON-GRANDFATHERED TRANSITION BENEFIT IS FROZEN AND SHALL NOT INCREASE
THEREAFTER, NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT ARE
APPLIED IN DETERMINING THE AMOUNT OF THE NON-GRANDFATHERED TRANSITION BENEFIT,
OTHER THAN ANY INCREASE RELATED TO INTEREST CREDITS (AS DEFINED IN THE QUALIFIED
PLAN).


1.23     “NORMAL FORM” MEANS A SINGLE LIFE ANNUITY PAYABLE FOR THE LIFE OF THE
PARTICIPANT AND ENDING WITH THE LAST MONTHLY PAYMENT MADE PRIOR TO THE
PARTICIPANT’S DEATH.


1.24     “NORMAL RETIREMENT DATE” MEANS THE PARTICIPANT’S NORMAL RETIREMENT DATE
AS DETERMINED UNDER THE TERMS OF THE QUALIFIED PLAN.


1.25     “PARTICIPANT” MEANS AN EMPLOYEE WHO HAS BECOME A PARTICIPANT PURSUANT
TO ARTICLE 2 OF THE PLAN.


1.26     “PLAN” MEANS THE AMERICAN INTERNATIONAL GROUP, INC.  NON-QUALIFIED
RETIREMENT INCOME PLAN, AS HEREIN SET FORTH, AND AS IT MAY HEREAFTER BE AMENDED
FROM TIME TO TIME.


1.27     “POSTPONED RETIREMENT DATE” MEANS THE DATE AS OF WHICH THE PARTICIPANT
COMMENCES HIS POSTPONED RETIREMENT BENEFIT AFTER HIS NORMAL RETIREMENT DATE AS
DETERMINED UNDER THE TERMS OF THE QUALIFIED PLAN.


1.28     “QUALIFIED PLAN” MEANS THE AMERICAN INTERNATIONAL GROUP, INC.
RETIREMENT PLAN, AS AMENDED FROM TIME TO TIME.


1.29     “QUALIFIED PLAN PRE-RETIREMENT SURVIVOR ANNUITY” MEANS THE BENEFIT PAID
TO A PARTICIPANT’S BENEFICIARY UNDER THE QUALIFIED PLAN UPON THE PARTICIPANT’S
DEATH PRIOR TO HIS ANNUITY COMMENCEMENT DATE.


1.30     “QUALIFIED PLAN RETIREMENT INCOME” MEANS THE BENEFIT PAID TO A
PARTICIPANT UNDER THE QUALIFIED PLAN AND INCLUDES RETIREMENT INCOME PAYABLE UPON
NORMAL RETIREMENT, EARLY RETIREMENT OR POSTPONED RETIREMENT, BY REASON OF
DISABILITY OR TO AN EMPLOYEE WHO TERMINATES EMPLOYMENT WITH A VESTED INTEREST IN
HIS QUALIFIED PLAN RETIREMENT INCOME.


1.31     “RETIREMENT BOARD” HAS THE MEANING PROVIDED UNDER THE QUALIFIED PLAN.


1.32     “RETIREMENT INCOME” MEANS THE RETIREMENT BENEFITS PROVIDED TO
PARTICIPANTS AND THEIR JOINT OR CONTINGENT ANNUITANTS IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS PLAN AND SHALL INCLUDE THE EXCESS RETIREMENT
INCOME PAYABLE PURSUANT TO ARTICLE 4.  EFFECTIVE DECEMBER 31, 2015, RETIREMENT
INCOME IS FROZEN AND SHALL NOT INCREASE THEREAFTER, NOR SHALL THERE BE ANY
INCREASE IN THE OFFSET AMOUNTS THAT ARE APPLIED IN DETERMINING THE AMOUNT OF THE
RETIREMENT INCOME, OTHER THAN ANY INCREASE RELATED TO INTEREST CREDITS (AS
DEFINED IN THE QUALIFIED PLAN).


1.33     “SEPARATION FROM SERVICE” MEANS THE PARTICIPANT HAS TERMINATED
EMPLOYMENT (OTHER THAN BY DEATH OR DISABILITY) WITH THE COMPANY AND EACH
AFFILIATED EMPLOYER, SUBJECT TO THE FOLLOWING:


 

4

 

 

--------------------------------------------------------------------------------

 


(A)        FOR THIS PURPOSE, THE EMPLOYMENT RELATIONSHIP IS TREATED AS
CONTINUING INTACT WHILE THE INDIVIDUAL IS ON MILITARY LEAVE, SICK LEAVE, OR
OTHER BONA FIDE LEAVE OF ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY THE
GOVERNMENT) IF THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX (6) MONTHS OR, IF
LONGER, SO LONG AS THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT WITH THE COMPANY OR AN
AFFILIATED EMPLOYER IS PROVIDED EITHER BY STATUTE OR BY CONTRACT. IF THE PERIOD
OF LEAVE EXCEEDS SIX (6) MONTHS AND THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS
NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE EMPLOYMENT RELATIONSHIP IS
DEEMED TO TERMINATE ON THE FIRST DATE IMMEDIATELY FOLLOWING SUCH SIX-MONTH
PERIOD.


(B)        THE DETERMINATION OF WHETHER A PARTICIPANT HAS TERMINATED EMPLOYMENT
SHALL BE DETERMINED BASED ON THE FACTS AND CIRCUMSTANCES IN ACCORDANCE WITH THE
RULES SET FORTH IN CODE SECTION 409A AND THE REGULATIONS THEREUNDER.


1.34     “SPECIFIED EMPLOYEE” MEANS A PARTICIPANT WHO, AS OF THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE, IS A KEY EMPLOYEE OF THE COMPANY OR AN
EMPLOYER. FOR PURPOSES OF THIS PLAN, A PARTICIPANT IS A KEY EMPLOYEE IF THE
PARTICIPANT MEETS THE REQUIREMENTS OF CODE SECTION 416(I)(1)(A)(I), (II), OR
(III) APPLIED IN ACCORDANCE WITH THE REGULATIONS THEREUNDER AND DISREGARDING
SECTION 416(I)(5)) AT ANY TIME DURING THE 12‑MONTH PERIOD ENDING ON THE
DECEMBER 31ST OF A PLAN YEAR. IF A PARTICIPANT IS A KEY EMPLOYEE AS OF SUCH
DECEMBER 31ST, THE PARTICIPANT IS TREATED AS A KEY EMPLOYEE FOR PURPOSES OF THIS
PLAN FOR THE ENTIRE 12‑MONTH PERIOD BEGINNING ON THE NEXT FOLLOWING APRIL 1ST.


1.35     “SURVIVING SPOUSE” MEANS A SPOUSE TO WHOM THE PARTICIPANT IS LAWFULLY
MARRIED ON THE DATE OF THE PARTICIPANT’S DEATH, FOR PURPOSES OF DETERMINING THE
INDIVIDUAL ENTITLED TO A BENEFIT UNDER ARTICLE 7 WITH RESPECT TO A DEATH
OCCURRING PRIOR TO APRIL 1, 2012.


1.36     “YEARS OF SERVICE OR FRACTION THEREOF” MEANS A CONTINUOUS 12-MONTH
PERIOD OR FRACTION THEREOF FOR EACH FULL DAY OF ACTIVE EMPLOYMENT COMMENCING ON
THE PARTICIPANT’S DATE OF HIRE OR ON THE ANNIVERSARY THEREOF.  AFTER DECEMBER
31, 2015, ADDITIONAL YEARS OF SERVICE OR FRACTION THEREOF ARE TAKEN INTO ACCOUNT
ONLY FOR PURPOSES OF DETERMINING A PARTICIPANT’S EARLY RETIREMENT DATE (IF ANY)
AND TO DETERMINE THE APPLICABLE REDUCTION FACTORS FOR A BENEFIT COMMENCING PRIOR
TO NORMAL RETIREMENT DATE.



5

 

 

--------------------------------------------------------------------------------

 

Article 2
Participation 


2.                                             

            Effective as of April 1, 2012, Employees who are members of the
Qualified Plan and whose benefits under the Qualified Plan are limited by reason
of the application of the limitations imposed by Section 401(a)(17) of the Code
shall become Participants in this Plan. Prior to April 1, 2012, Employees who
are members of the Qualified Plan and whose benefits under the Qualified Plan
are limited by reason of the application of the limitations imposed by Section
401(a)(17) of the Code or Section 415 of the Code shall become Participants in
this Plan. A Participant who, prior to April 1, 2012, became a Participant in
the Plan solely by reason of the application of the limitations imposed by
Section 415 of the Code and who, on and after April 1, 2012, no longer meets the
eligibility requirements of the Plan, shall not accrue a benefit under the Plan
on and after April 1, 2012 until such time (if ever) that he again meets the
eligibility requirements under the Plan.

            Unless otherwise specified in an applicable stock or asset purchase
or sales agreement between the Company and another entity, the accruals for any
Participant who is an Employee or former Employee of an entity divested by or
sold by the Company or any of its subsidiaries shall cease, and such individual
shall not accrue additional benefits, or additional service for determining
eligibility for any normal or early retirement benefit under Article 4,
thereafter, unless he shall later become eligible upon rehire to participate in
the Plan.

For clarity, effective April 1, 2012, an individual employed by VALIC as a Field
Sales Employee, Regional Manager (including Assistant Regional Manager,
Associate Regional Manager, District Manager, Branch Manager, and Unit Manager)
or Client Services Specialist became eligible to participate in the Qualified
Plan and therefore became eligible to participate in the Plan, subject to the
additional participation requirements of this Article 2 and the Plan.

No individual shall become a Participant after December 31, 2015.

 



6

 

 

--------------------------------------------------------------------------------

 

Article 3
Retirement and Other Benefits


3.                                             


3.1       NORMAL RETIREMENT, POSTPONED RETIREMENT AND DISABILITY RETIREMENT. A
PARTICIPANT IN THE PLAN WHO HAS A SEPARATION FROM SERVICE ON HIS NORMAL OR
POSTPONED RETIREMENT DATE SHALL BE ENTITLED TO RECEIVE THE EXCESS NORMAL OR
POSTPONED RETIREMENT INCOME, AS APPLICABLE, AS DESCRIBED IN ARTICLE 4. IF A
PARTICIPANT INCURS A DISABILITY, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
THE EXCESS DISABILITY RETIREMENT INCOME DESCRIBED IN SECTION 4.5.


3.2       EARLY RETIREMENT. FOR A SEPARATION FROM SERVICE OCCURRING ON OR AFTER
APRIL 1, 2012, IF A PARTICIPANT HAS A SEPARATION FROM SERVICE PRIOR TO NORMAL
RETIREMENT (OTHER THAN BY DEATH OR BY INCURRING A DISABILITY) ON OR AFTER AGE 60
AND WITH 5 YEARS OF SERVICE OR FRACTION THEREOF OR ON OR AFTER AGE 55 WITH 10 OR
MORE YEARS OF SERVICE OR FRACTION THEREOF (IN EACH CASE REFERRED TO AS “EARLY
RETIREMENT”), AN EXCESS RETIREMENT INCOME WILL BE PAYABLE IN ACCORDANCE WITH
SECTION 4.3. FOR A SEPARATION FROM SERVICE OCCURRING PRIOR TO APRIL 1, 2012,
(I) IF A PARTICIPANT HAS A SEPARATION FROM SERVICE PRIOR TO NORMAL RETIREMENT
(OTHER THAN BY DEATH OR BY INCURRING A DISABILITY) ON OR AFTER AGE 60 AND WITH
5 YEARS OF SERVICE OR FRACTION THEREOF, AN EXCESS EARLY RETIREMENT INCOME WILL
BE PAYABLE IN ACCORDANCE WITH SECTION 4.3, AND (II) IF A PARTICIPANT HAS A
SEPARATION FROM SERVICE PRIOR TO NORMAL RETIREMENT (OTHER THAN BY DEATH OR
INCURRING A DISABILITY), ON OR AFTER AGE 55 WITH 10 OR MORE YEARS OF CREDITED
SERVICE (AS DEFINED IN THE QUALIFIED PLAN), AN EXCESS RETIREMENT INCOME WILL BE
PAYABLE IN ACCORDANCE WITH SECTION 4.3 UNLESS, IN ITS SOLE DISCRETION, THE
COMMITTEE DETERMINES THAT A BENEFIT SHALL NOT BE PAYABLE TO THE PARTICIPANT. IN
DETERMINING THE NUMBER OF YEARS OF CREDITED SERVICE (AS DEFINED IN THE QUALIFIED
PLAN) AND THE NUMBER OF YEARS OF SERVICE OR FRACTION THEREOF FOR A PARTICIPANT
LISTED IN SCHEDULE A, FOR PURPOSES OF THIS SECTION 3.2, THE NUMBER OF YEARS OF
CREDITED SERVICE (AS DEFINED IN THE QUALIFIED PLAN) AND THE NUMBER OF YEARS OF
SERVICE OR FRACTION THEREOF OCCURRING DURING THE FREEZE PERIOD AS DEFINED IN
SECTION 4.6 SHALL BE INCLUDED.  WITH RESPECT TO A SEPARATION FROM SERVICE
OCCURRING ON OR AFTER JULY 14, 2015, IN DETERMINING THE NUMBER OF YEARS OF
SERVICE OR FRACTION THEREOF FOR A PARTICIPANT, WHO IS NOT COVERED BY THE
AMERICAN INTERNATIONAL GROUP, INC. 2012 EXECUTIVE SEVERANCE PLAN (THE “ESP”),
SOLELY FOR PURPOSES OF THIS SECTION 3.2 AND SECTION 5, THE PERIOD OF TIME, IF
ANY, DURING WHICH A PARTICIPANT IS TO RECEIVE SEVERANCE IN THE FORM OF SALARY
CONTINUATION (NOT TO EXCEED ONE YEAR) SHALL BE INCLUDED. WITH RESPECT TO
PARTICIPANTS WHO ARE COVERED UNDER THE ESP, SOLELY FOR PURPOSES OF THIS SECTION
3.2 AND SECTION 5, YEARS OF SERVICE OR FRACTION THEREOF SHALL INCLUDE THE PERIOD
OF TIME OF THAT THE ESP SPECIFIES SHALL BE INCLUDED. 


3.3       DEATH. IF SUCH A PARTICIPANT DIES PRIOR TO THE COMMENCEMENT OF
BENEFITS SUCH THAT A DEATH BENEFIT IS PAYABLE UNDER THE TERMS OF THE QUALIFIED
PLAN, A DEATH BENEFIT SHALL BE PAYABLE IN ACCORDANCE WITH SECTION 7.1; PROVIDED,
HOWEVER, THAT, EXCEPT AS HEREINAFTER PROVIDED, NO DEATH BENEFIT IS PAYABLE IF
THE PARTICIPANT DIES AFTER TERMINATION OF EMPLOYMENT PRIOR TO HIS EARLY, NORMAL,
POSTPONED OR DISABILITY RETIREMENT DATE. NOTWITHSTANDING THE FOREGOING, IN THE
CASE OF AN INDIVIDUAL WHO (I) IS A PARTICIPANT IN THE PLAN BY REASON OF THE
MERGER OF THE HARTFORD STEAM BOILER EXCESS RETIREMENT BENEFIT PLAN (THE “HSB
EXCESS PLAN”), THE RESTORATION OF RETIREMENT INCOME PLAN FOR CERTAIN EMPLOYEES
PARTICIPATING IN THE RESTATED AMERICAN GENERAL RETIREMENT


 

7

 

 

--------------------------------------------------------------------------------

 


PLAN (THE “AG RESTORATION PLAN”) OR THE 20TH CENTURY INDUSTRIES SUPPLEMENTAL
PENSION PLAN (THE “20TH CENTURY SUPPLEMENTAL PLAN”) INTO THIS PLAN,
(II) TERMINATES EMPLOYMENT WITH A VESTED INTEREST IN HIS OR HER ACCRUED BENEFIT
UNDER THE HSB EXCESS PLAN, THE AG RESTORATION PLAN OR THE 20TH CENTURY
SUPPLEMENTAL PLAN, AS APPLICABLE, PRIOR TO ELIGIBILITY FOR EARLY, NORMAL,
POSTPONED OR DISABILITY RETIREMENT UNDER THIS PLAN, AND (III) DIES PRIOR TO THE
COMMENCEMENT OF EXCESS RETIREMENT INCOME, A DEATH BENEFIT SHALL BE PAYABLE TO
THE PARTICIPANT’S SURVIVING SPOUSE TO THE EXTENT PROVIDED IN THE HSB EXCESS PLAN
AS SET FORTH IN APPENDIX B, THE AG RESTORATION PLAN AS SET FORTH IN APPENDIX A
OR THE 20TH CENTURY SUPPLEMENTAL PLAN AS SET FORTH IN APPENDIX C, TO THE EXTENT
APPLICABLE TO A PARTICIPANT, WITH SUCH BENEFIT TO COMMENCE WITHIN 90 DAYS OF THE
LATER OF THE DATE THE PARTICIPANT WOULD HAVE ATTAINED AGE 55 OR THE
PARTICIPANT’S DATE OF DEATH.


3.4       MERGER OF THE AG RESTORATION PLAN. EFFECTIVE AS OF JULY 1, 2005, THE
AG RESTORATION PLAN WAS MERGED INTO THIS PLAN. ANY BENEFIT A PARTICIPANT HAD
ACCRUED AS OF THE DATE OF SUCH MERGER UNDER THE AG RESTORATION PLAN SHALL BE
PAYABLE IN ACCORDANCE WITH THE TERMS OF THE PLAN AS SET FORTH HEREIN.

            The AG Restoration Plan is attached as Appendix A to the Plan.
Appendix A is only operational to the extent referenced in the Plan (exclusive
of Appendix A) or incorporated by reference in the Plan (exclusive of
Appendix A).

            Notwithstanding the foregoing or Article 5, a Participant shall be
vested in his benefit accrued under the AG Restoration Plan to the extent
provided in the AG Restoration Plan as set forth in Appendix A.


3.5       MERGER OF THE HSB EXCESS PLAN. EFFECTIVE AS OF JANUARY 1, 2005, THE
HSB EXCESS PLAN WAS MERGED INTO THIS PLAN. ANY BENEFIT A PARTICIPANT HAD ACCRUED
AS OF THE DATE OF SUCH MERGER UNDER THE HSB EXCESS PLAN SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE PLAN AS SET FORTH HEREIN.

            The HSB Excess Plan is attached as Appendix B to the Plan.
Appendix B is only operational to the extent referenced in the Plan (exclusive
of Appendix B) or incorporated by reference in the Plan (exclusive of
Appendix B).

            Notwithstanding the foregoing or Article 5, a Participant shall be
vested in his benefit accrued under the HSB Excess Plan to the extent provided
in the HSB Excess Plan as set forth in Appendix B.


3.6       MERGER OF THE 20TH CENTURY SUPPLEMENTAL PLAN. EFFECTIVE AS OF
JANUARY 1, 2008, THE 20TH CENTURY SUPPLEMENTAL PLAN WAS MERGED INTO THIS PLAN.
ANY BENEFIT A PARTICIPANT HAD ACCRUED AS OF THE DATE OF SUCH MERGER UNDER THE
20TH CENTURY SUPPLEMENTAL PLAN SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS OF
THE PLAN AS SET FORTH HEREIN.

            The 20th Century Supplemental Plan is attached as Appendix C to the
Plan. Appendix C is only operational to the extent referenced in the Plan
(exclusive of Appendix C) or incorporated by reference in the Plan (exclusive of
Appendix C).

8

 

 

--------------------------------------------------------------------------------

 

            Notwithstanding the foregoing or Article 5, a Participant shall be
vested in his benefit accrued under the 20th Century Supplemental Plan to the
extent provided in the 20th Century Supplemental Plan as set forth in
Appendix C.


3.7       FROZEN ACCRUED BENEFITS FOR CERTAIN EMPLOYEES EMPLOYED BY ALICO
HOLDINGS LLC AND ITS SUBSIDIARIES (“ALICO”). THE ACCRUED BENEFIT (INCLUDING
ELIGIBILITY FOR ANY EARLY RETIREMENT SUBSIDY) OF EACH PARTICIPANT WHO IS AN
EMPLOYEE OF ALICO AS OF NOVEMBER 1, 2010, THE DATE THE TRANSACTIONS DESCRIBED IN
THE STOCK PURCHASE AGREEMENT ENTERED INTO AMONG THE COMPANY, ALICO HOLDINGS LLC
AND METLIFE, INC. DATED AS OF MARCH 7, 2010 CLOSED (THE “CLOSING DATE”), OTHER
THAN A PARTICIPANT WHO IS ABSENT FROM WORK ON SUCH DATE DUE TO A LONG-TERM
DISABILITY OR AN UNPAID MEDICAL LEAVE OF ABSENCE OR LEAVE DUE TO A WORKPLACE
INJURY COVERED BY A WORKERS’ COMPENSATION POLICY OR PROGRAM INCURRED MORE THAN
SIX MONTHS PRIOR TO THE SALE (“ALICO EMPLOYEE”), SHALL BE FROZEN AS OF THE
CLOSING DATE. THE LIABILITY FOR THE FROZEN ACCRUED BENEFIT OF EACH ALICO
EMPLOYEE SHALL BE TRANSFERRED TO A SIMILAR NONQUALIFIED DEFERRED COMPENSATION
PLAN MAINTAINED BY METLIFE, INC. OR ONE OF ITS SUBSIDIARIES, EFFECTIVE AS OF THE
CLOSING DATE.

9

 

 

--------------------------------------------------------------------------------

 

Article 4
Excess Retirement Income


4.                                             


4.1       FOR A PARTICIPANT WHO INCURS A SEPARATION FROM SERVICE PRIOR TO
APRIL 1, 2012, SUBJECT TO SECTION 6.3 , THE EXCESS NORMAL RETIREMENT INCOME
PAYABLE TO AN ELIGIBLE PARTICIPANT IN THE NORMAL FORM SHALL, COMMENCING AS OF
HIS NORMAL RETIREMENT DATE, BE EQUAL TO THE DIFFERENCE BETWEEN (A) AND (B) AS
STATED BELOW:


(A)        THE MONTHLY AMOUNT OF THE QUALIFIED PLAN RETIREMENT INCOME PAYABLE
UPON HIS NORMAL RETIREMENT DATE TO WHICH THE PARTICIPANT WOULD HAVE BEEN
ENTITLED UNDER THE QUALIFIED PLAN, IF SUCH BENEFIT WERE CALCULATED UNDER THE
QUALIFIED PLAN WITHOUT GIVING EFFECT TO THE LIMITATIONS IMPOSED BY THE
APPLICATION OF CODE SECTIONS 401(A)(L7) AND 415 AND IF SUCH QUALIFIED PLAN
RETIREMENT INCOME WERE CALCULATED USING AVERAGE FINAL COMPENSATION AS DEFINED
HEREIN;


(B)        THE SUM OF (I) THE MONTHLY AMOUNT OF QUALIFIED PLAN RETIREMENT INCOME
PAYABLE UPON HIS NORMAL RETIREMENT DATE TO THE PARTICIPANT UNDER THE QUALIFIED
PLAN AND ANY PREDECESSOR THEREOF AFTER THE LIMITATIONS IMPOSED BY THE
APPLICATION OF CODE SECTIONS 401(A)(17) AND 415 (WHETHER OR NOT SUCH BENEFITS
ARE ACTUALLY PAID AT SUCH DATE) AND (II) THE AG OFFSET, IF ANY.


4.2       EFFECTIVE APRIL 1, 2012, SUBJECT TO SECTION 6.3, THE EXCESS NORMAL
RETIREMENT INCOME PAYABLE TO AN ELIGIBLE PARTICIPANT IN THE FORM PROVIDED UNDER
ARTICLE 6, SHALL, COMMENCING AS OF HIS NORMAL RETIREMENT DATE, BE EQUAL TO THE
AMOUNT DETERMINED IN (A), (B), OR (C) BELOW, AS APPLICABLE.  EFFECTIVE DECEMBER
31, 2015, THE PLAN IS FROZEN; CONSEQUENTLY, SUCH AMOUNT SHALL NOT INCREASE AFTER
DECEMBER 31, 2015, NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT
ARE APPLIED IN DETERMINING SUCH AMOUNT, OTHER THAN ANY INCREASE RELATED TO
INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).


(A)        THE EXCESS NORMAL RETIREMENT INCOME PAYABLE TO AN ELIGIBLE
PARTICIPANT (OTHER THAN A PARTICIPANT ELIGIBLE FOR A NON-GRANDFATHERED
TRANSITION BENEFIT OR A GRANDFATHERED TRANSITION BENEFIT) SHALL BE EQUAL TO THE
PARTICIPANT’S EXCESS ACCOUNT.


(B)        THE EXCESS NORMAL RETIREMENT INCOME PAYABLE TO A PARTICIPANT ELIGIBLE
FOR A NON-GRANDFATHERED TRANSITION BENEFIT SHALL BE EQUAL TO THE GREATER OF (A)
OR (B), WHERE:

(A)       EQUALS THE EXCESS ACCOUNT, REDUCED BY THE AG OFFSET, IF ANY, AND

(B)       THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT,


(C)        THE EXCESS NORMAL RETIREMENT INCOME PAYABLE TO A PARTICIPANT ELIGIBLE
FOR A GRANDFATHERED TRANSITION BENEFIT SHALL BE EQUAL TO THE GREATEST OF (A),
(B), OR (C), WHERE:

 

10

 

 

--------------------------------------------------------------------------------

 

(A)       EQUALS THE EXCESS ACCOUNT, REDUCED BY THE AG OFFSET, IF ANY, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT, AND

(C)       EQUALS THE GRANDFATHERED ACCRUED BENEFIT.


4.3       A PARTICIPANT WHO IS ELIGIBLE FOR EARLY RETIREMENT UNDER SECTION 3.2
SHALL BE ENTITLED TO THE BENEFIT DETERMINED IN THIS SECTION 4.3.  EFFECTIVE
DECEMBER 31, 2015, THE PLAN IS FROZEN; CONSEQUENTLY, SUCH BENEFIT SHALL NOT
INCREASE AFTER DECEMBER 31, 2015, NOR SHALL THERE BE ANY INCREASE IN THE OFFSET
AMOUNTS THAT ARE APPLIED IN DETERMINING SUCH BENEFIT, OTHER THAN ANY INCREASE
RELATED TO INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).


(A)        FOR A SEPARATION FROM SERVICE PRIOR TO APRIL 1, 2012, SUBJECT TO
SECTION 6.3, IF A PARTICIPANT WHO IS ELIGIBLE FOR EARLY RETIREMENT UNDER SECTION
3.2 INCURS A SEPARATION FROM SERVICE PRIOR TO NORMAL RETIREMENT DATE (OTHER THAN
BY DEATH OR DISABILITY), AN AMOUNT SHALL BE PAYABLE UNDER THIS PLAN COMMENCING
AS OF SUCH EARLY RETIREMENT DATE (THE “EXCESS EARLY RETIREMENT INCOME”). SUCH
EXCESS EARLY RETIREMENT INCOME PAYABLE IN THE NORMAL FORM SHALL BE EQUAL TO THE
DIFFERENCE BETWEEN (I) AND (II) AS STATED BELOW:

(I)         THE MONTHLY AMOUNT OF THE QUALIFIED PLAN RETIREMENT INCOME PAYABLE
UPON HIS EARLY RETIREMENT DATE TO WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED
UNDER THE QUALIFIED PLAN, IF SUCH BENEFIT WERE CALCULATED UNDER THE QUALIFIED
PLAN WITHOUT GIVING EFFECT TO THE LIMITATIONS IMPOSED BY THE APPLICATION OF CODE
SECTIONS 401(A)(17) AND 415 AND IF SUCH QUALIFIED PLAN RETIREMENT INCOME WERE
CALCULATED USING AVERAGE FINAL COMPENSATION AS DEFINED HEREIN;

(II)        THE SUM OF (A) THE MONTHLY AMOUNT OF QUALIFIED PLAN RETIREMENT
INCOME PAYABLE UPON HIS EARLY RETIREMENT DATE TO THE PARTICIPANT UNDER THE
QUALIFIED PLAN AND ANY PREDECESSOR THEREOF AFTER THE LIMITATIONS IMPOSED BY THE
APPLICATION OF CODE SECTIONS 401(A)(17) AND 415 (WHETHER OR NOT SUCH BENEFITS
ARE ACTUALLY PAID AT SUCH DATE) AND (B) THE AG OFFSET.

                        If the Participant is not eligible for Early Retirement
under the Qualified Plan, the amounts computed under (i) and (ii) shall be the
amounts that would be payable at Normal Retirement Date under those sections,
but reduced by 6‑2/3% for each year (and a fraction thereof for each full month)
that retirement precedes age 65.


(B)        EFFECTIVE APRIL 1, 2012, THE EXCESS EARLY RETIREMENT INCOME PAYABLE
TO AN ELIGIBLE PARTICIPANT (OTHER THAN A PARTICIPANT ELIGIBLE FOR A
NON-GRANDFATHERED TRANSITION BENEFIT OR A GRANDFATHERED TRANSITION BENEFIT) IN
THE FORM PROVIDED UNDER ARTICLE 6 SHALL BE EQUAL TO THE EXCESS ACCOUNT.


(C)        EFFECTIVE APRIL 1, 2012, THE EXCESS EARLY RETIREMENT INCOME PAYABLE
TO A PARTICIPANT ELIGIBLE FOR A NON-GRANDFATHERED TRANSITION BENEFIT SHALL BE
EQUAL TO THE GREATER OF (A) OR (B), WHERE:

 

11

 

 

--------------------------------------------------------------------------------

 

(A)       EQUALS THE EXCESS ACCOUNT REDUCED BY THE AG OFFSET, IF ANY, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT.


(D)       EFFECTIVE APRIL 1, 2012, THE EXCESS EARLY RETIREMENT INCOME PAYABLE TO
A PARTICIPANT ELIGIBLE FOR A GRANDFATHERED TRANSITION BENEFIT SHALL BE EQUAL TO
THE GREATEST OF (A), (B), OR (C), WHERE:

(A)       EQUALS THE EXCESS ACCOUNT, REDUCED BY THE AG OFFSET, IF ANY, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT, AND

(C)       EQUALS THE GRANDFATHERED ACCRUED BENEFIT.


(E)        THE FROZEN ACCRUED BENEFIT AND THE GRANDFATHERED ACCRUED BENEFIT
SHALL BE REDUCED TO REFLECT EARLY COMMENCEMENT BY APPLYING THE EARLY RETIREMENT
FACTORS SET FORTH IN THE QUALIFIED PLAN.


(F)        IF THE PARTICIPANT IS NOT ELIGIBLE FOR EARLY RETIREMENT UNDER THE
QUALIFIED PLAN, THE FROZEN ACCRUED BENEFIT AND THE GRANDFATHERED ACCRUED BENEFIT
SHALL BE THE AMOUNTS THAT WOULD BE PAYABLE AT NORMAL RETIREMENT DATE, BUT
REDUCED BY 6‑2/3% FOR EACH OF THE FIRST 5 YEARS (AND A FRACTION THEREOF FOR EACH
FULL MONTH) THAT RETIREMENT PRECEDES AGE 65 AND 3-1/3% FOR EACH YEAR (AND A
FRACTION THEREOF FOR EACH FULL MONTH) THAT RETIREMENT PRECEDES AGE 60.


(G)        FOR A PARTICIPANT LISTED ON SCHEDULE A WHOSE BENEFIT IS DETERMINED
UNDER SECTION 4.6(A), FOR PURPOSES OF DETERMINING WHAT REDUCTION FACTORS APPLY
UNDER THIS SECTION 4.3, THE NUMBER OF YEARS OF CREDITED SERVICE (AS DEFINED IN
THE QUALIFIED PLAN) OCCURRING DURING THE FREEZE PERIOD SHALL BE DISREGARDED.


4.4       A PARTICIPANT WHO IS ELIGIBLE FOR A BENEFIT COMMENCING ON HIS
POSTPONED RETIREMENT DATE UNDER SECTION 3.1 SHALL BE ENTITLED TO THE BENEFIT
DETERMINED IN THIS SECTION 4.4.  EFFECTIVE DECEMBER 31, 2015, THE PLAN IS
FROZEN; CONSEQUENTLY, SUCH BENEFIT SHALL NOT INCREASE AFTER DECEMBER 31, 2015,
NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT ARE APPLIED IN
DETERMINING SUCH BENEFIT, OTHER THAN ANY INCREASE RELATED TO INTEREST CREDITS
(AS DEFINED IN THE QUALIFIED PLAN).


(A)        FOR A PARTICIPANT WHO INCURS A SEPARATION FROM SERVICE PRIOR TO
APRIL 1, 2012, SUBJECT TO SECTION 6.3, THE AMOUNT PAYABLE TO AN ELIGIBLE
PARTICIPANT IN THE NORMAL FORM, COMMENCING AS OF HIS POSTPONED RETIREMENT DATE
(THE “EXCESS POSTPONED RETIREMENT INCOME”), SHALL BE EQUAL TO THE DIFFERENCE
BETWEEN (I) AND (II) AS STATED BELOW:

(I)         THE MONTHLY AMOUNT OF THE QUALIFIED PLAN RETIREMENT INCOME PAYABLE
UPON HIS POSTPONED RETIREMENT DATE TO WHICH THE PARTICIPANT WOULD HAVE BEEN
ENTITLED UNDER THE QUALIFIED PLAN, IF SUCH BENEFIT WERE CALCULATED UNDER THE
QUALIFIED PLAN

 

12

 

 

--------------------------------------------------------------------------------

 

WITHOUT GIVING EFFECT TO THE LIMITATIONS IMPOSED BY THE APPLICATION OF CODE
SECTIONS 401(A)(17) AND 415 AND IF SUCH QUALIFIED PLAN RETIREMENT INCOME WERE
CALCULATED USING AVERAGE FINAL COMPENSATION AS DEFINED HEREIN;

(II)        THE SUM OF (A) THE MONTHLY AMOUNT OF QUALIFIED PLAN RETIREMENT
INCOME PAYABLE UPON HIS POSTPONED RETIREMENT DATE TO THE PARTICIPANT UNDER THE
QUALIFIED PLAN AND ANY PREDECESSOR THEREOF AFTER THE LIMITATIONS IMPOSED BY THE
APPLICATION OF CODE SECTIONS 401(A)(17) AND 415 (WHETHER OR NOT SUCH BENEFITS
ARE ACTUALLY PAID AT SUCH DATE) AND (B) THE AG OFFSET.


(B)        EFFECTIVE APRIL 1, 2012, THE EXCESS POSTPONED RETIREMENT INCOME
PAYABLE TO AN ELIGIBLE PARTICIPANT (OTHER THAN A PARTICIPANT ELIGIBLE FOR A
NON-GRANDFATHERED TRANSITION BENEFIT OR A GRANDFATHERED TRANSITION BENEFIT) IN
THE FORM PROVIDED UNDER ARTICLE 6 SHALL BE EQUAL TO THE EXCESS ACCOUNT, SUBJECT
TO SECTION 4.4(F).


(C)        EFFECTIVE APRIL 1, 2012, THE EXCESS POSTPONED RETIREMENT INCOME
PAYABLE TO A PARTICIPANT ELIGIBLE FOR A NON-GRANDFATHERED TRANSITION BENEFIT
SHALL BE EQUAL TO THE GREATER OF (A) OR (B), SUBJECT TO SECTION 4.4(F), WHERE:

(A)       EQUALS THE EXCESS ACCOUNT REDUCED BY THE AG OFFSET, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT.


(D)       EFFECTIVE APRIL 1, 2012, THE EXCESS POSTPONED RETIREMENT INCOME
PAYABLE TO A PARTICIPANT ELIGIBLE FOR A GRANDFATHERED TRANSITION BENEFIT SHALL
BE EQUAL TO THE GREATEST OF (A), (B), OR (C), SUBJECT TO SECTION 4.4(F), WHERE:

(A)       EQUALS THE EXCESS ACCOUNT REDUCED BY THE AG OFFSET, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT, AND

(C)       EQUALS THE GRANDFATHERED ACCRUED BENEFIT.


(E)        FOR CLARITY, IF THE LATE RETIREMENT FACTORS SET FORTH IN THE
QUALIFIED PLAN APPLY IN DETERMINING THE MONTHLY AMOUNT OF THE QUALIFIED PLAN
RETIREMENT INCOME PAYABLE UPON A PARTICIPANT’S POSTPONED RETIREMENT REFERRED TO
IN SECTIONS 4.4(A)(I) AND (II), 4.4(C)(B), AND 4.4(D)(B) AND (C), SUCH LATE
RETIREMENT FACTORS SHALL APPLY IN DETERMINING THE AMOUNT OF THE EXCESS POSTPONED
RETIREMENT INCOME PAYABLE HEREUNDER FOR A PARTICIPANT LISTED ON SCHEDULE A WHOSE
BENEFIT IS DETERMINED UNDER SECTION 4.6(A) OR 4.6(B).


(F)        THE EXCESS ACCOUNTS FOR PURPOSES OF DETERMINING THE AMOUNTS IN
SECTIONS 4.4(B), 4.4(C), AND 4.4(D) SHALL BE INCREASED BY THE EXCESS (IF ANY) OF
(I) THE EXCESS ACCOUNT AT NORMAL RETIREMENT DATE INCREASED BY THE LATE
RETIREMENT FACTORS SET FORTH IN THE QUALIFIED PLAN IN SECTION 2.14(B)(III) OVER
(II) THE EXCESS ACCOUNT AT THE POSTPONED RETIREMENT DATE. THE GRANDFATHERED
ACCRUED BENEFIT AND THE FROZEN ACCRUED BENEFIT SHALL BE INCREASED AFTER NORMAL


 

13

 

 

--------------------------------------------------------------------------------

 


RETIREMENT DATE BY APPLYING THE LATE RETIREMENT FACTORS SET FORTH IN APPENDIX C
OF THE QUALIFIED PLAN.


4.5       A PARTICIPANT WHO IS ELIGIBLE FOR DISABILITY RETIREMENT UNDER SECTION
3.1 SHALL BE ENTITLED TO THE BENEFIT DETERMINED IN THIS SECTION 4.5.  EFFECTIVE
DECEMBER 31, 2015, THE RETIREMENT INCOME FOR A PARTICIPANT WHO IS ELIGIBLE FOR
DISABILITY RETIREMENT SHALL NOT INCREASE AFTER DECEMBER 31, 2015, NOR SHALL
THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT ARE APPLIED IN DETERMINING THE
AMOUNT OF THE DISABILITY RETIREMENT BENEFIT, EXCEPT FOR AMOUNTS RELATED TO
INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).  FOR CLARITY, A PARTICIPANT
WHO INCURS A DISABILITY, REGARDLESS OF THE DATE OF DISABILITY, SHALL CEASE
RECEIVING FURTHER ACCRUALS AS OF DECEMBER 31, 2015, AND ANY PARTICIPANT WHO
INCURS A DISABILITY AFTER THAT DATE SHALL BE ENTITLED ONLY TO HIS FROZEN ACCRUED
BENEFIT AS OF DECEMBER 31, 2015 (INCREASED, IF APPLICABLE, BY ANY AMOUNT
ATTRIBUTABLE TO INTEREST CREDITS, AS DEFINED IN THE QUALIFIED PLAN).


(A)        FOR A PARTICIPANT WHO IS DETERMINED TO HAVE INCURRED A DISABILITY
PRIOR TO APRIL 1, 2012 AND PRIOR TO HIS NORMAL RETIREMENT DATE (INCLUDING A
PARTICIPANT WHO IS DETERMINED TO HAVE INCURRED A DISABILITY PRIOR TO HIS EARLY
RETIREMENT DATE), SUBJECT TO SECTION 6.3, AN AMOUNT SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF THIS PLAN ON SUCH PARTICIPANT’S NORMAL RETIREMENT
DATE (THE “EXCESS DISABILITY RETIREMENT INCOME”). THE EXCESS DISABILITY
RETIREMENT INCOME PAYABLE IN THE NORMAL FORM SHALL BE EQUAL TO THE DIFFERENCE
BETWEEN (I) AND (II) AS STATED BELOW:

(I)         THE MONTHLY AMOUNT OF THE QUALIFIED PLAN RETIREMENT INCOME PAYABLE
BY REASON OF DISABILITY TO WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED UNDER
THE QUALIFIED PLAN, IF SUCH BENEFIT WERE CALCULATED UNDER THE QUALIFIED PLAN
WITHOUT GIVING EFFECT TO THE LIMITATIONS IMPOSED BY THE APPLICATION OF CODE
SECTIONS 401(A)(17) AND 415 AND IF SUCH QUALIFIED PLAN RETIREMENT INCOME WERE
CALCULATED USING AVERAGE FINAL COMPENSATION AS DEFINED HEREIN;

(II)        THE SUM OF (X) THE MONTHLY AMOUNT OF QUALIFIED PLAN RETIREMENT
INCOME PAYABLE BY REASON OF DISABILITY TO THE PARTICIPANT UNDER THE QUALIFIED
PLAN AND ANY PREDECESSOR THEREOF AS OF SUCH PARTICIPANT’S NORMAL RETIREMENT DATE
AFTER THE LIMITATIONS IMPOSED BY THE APPLICATION OF CODE SECTIONS 401(A)(17) AND
415 (WHETHER OR NOT SUCH BENEFITS ARE ACTUALLY PAID AT SUCH DATE) AND (Y) THE AG
OFFSET. 


(B)        THE EXCESS DISABILITY RETIREMENT INCOME PAYABLE TO AN ELIGIBLE
PARTICIPANT INCURRING A DISABILITY ON OR AFTER APRIL 1, 2012 (OTHER THAN A
PARTICIPANT ELIGIBLE FOR A NON-GRANDFATHERED TRANSITION BENEFIT OR A
GRANDFATHERED TRANSITION BENEFIT) SHALL BE EQUAL TO THE EXCESS ACCOUNT.


(C)        THE EXCESS DISABILITY RETIREMENT INCOME PAYABLE TO A PARTICIPANT
INCURRING A DISABILITY ON OR AFTER APRIL 1, 2012 ELIGIBLE FOR A
NON-GRANDFATHERED TRANSITION BENEFIT SHALL BE EQUAL TO THE GREATER OF (A) OR
(B), WHERE:

(A)       EQUALS THE EXCESS ACCOUNT REDUCED BY THE AG OFFSET, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE AND THE FROZEN ACCRUED BENEFIT.


 

14

 

 

--------------------------------------------------------------------------------

 


(D)       THE EXCESS DISABILITY RETIREMENT INCOME PAYABLE TO A PARTICIPANT
INCURRING A DISABILITY ON OR AFTER APRIL 1, 2012 ELIGIBLE FOR A GRANDFATHERED
TRANSITION BENEFIT SHALL BE EQUAL TO THE GREATEST OF (A), (B), OR (C), WHERE:

(A)       EQUALS THE EXCESS ACCOUNT REDUCED BY THE AG OFFSET, AND

(B)       EQUALS THE SUM OF THE EXCESS ACCOUNT, DISREGARDING THE EXCESS OPENING
BALANCE, AND THE FROZEN ACCRUED BENEFIT, AND

(C)       EQUALS THE GRANDFATHERED ACCRUED BENEFIT.


4.6       RESTRICTION ON BENEFIT ACCRUALS FOR CERTAIN PARTICIPANTS.


(A)        NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, PURSUANT TO
RULES ESTABLISHED BY THE U.S. TREASURY DEPARTMENT’S SPECIAL PAY MASTER (“SPECIAL
PAY MASTER”), THE BENEFIT ACCRUALS OF PARTICIPANTS LISTED IN SCHEDULE A SHALL
FREEZE EFFECTIVE AS OF THE DATE PROVIDED THEREIN, AND NO BENEFIT SHALL ACCRUE
UNDER THE PLAN WITH RESPECT TO SUCH PARTICIPANTS DURING THE PERIOD SET FORTH IN
SCHEDULE A (“FREEZE PERIOD”) AS MAY BE AMENDED FROM TIME TO TIME PURSUANT TO
RULES ESTABLISHED BY THE SPECIAL PAY MASTER. FOR PURPOSES OF DETERMINING THE
AMOUNTS DESCRIBED UNDER SECTIONS 4.1(A), 4.3(A), 4.4(A), AND 4.5(A) FOR A
PARTICIPANT LISTED IN SCHEDULE A, THE FREEZE PERIOD SHALL BE DISREGARDED IN
DETERMINING CREDITED SERVICE AS DEFINED IN THE QUALIFIED PLAN AND AVERAGE FINAL
COMPENSATION AS DEFINED HEREIN. FOR PURPOSES OF DETERMINING THE AMOUNTS
DESCRIBED UNDER SECTIONS 4.1(B), 4.3(B), 4.4(B), AND 4.5(B) FOR A PARTICIPANT
LISTED IN SCHEDULE A, THE FREEZE PERIOD SHALL BE DISREGARDED IN DETERMINING
CREDITED SERVICE AND AVERAGE FINAL COMPENSATION, EACH AS DEFINED IN THE
QUALIFIED PLAN.


(B)        NOTWITHSTANDING THE FOREGOING PARAGRAPH, THE BENEFIT PAYABLE TO A
PARTICIPANT LISTED ON SCHEDULE A SHALL BE THE LESSER OF THE AMOUNT DETERMINED
UNDER SECTION 4.6(A) OR THE AMOUNT DETERMINED WITHOUT REGARD TO SECTION 4.6(A).


4.7       ACTUARIAL EQUIVALENCE. FOR PURPOSES OF DETERMINING THE BENEFIT PAYABLE
UNDER SECTIONS 4.2(B) AND (C), 4.3(C) AND (D), 4.4(C) AND (D), AND 4.5(C) AND
(D), AMOUNTS PAYABLE AS AN ANNUITY SHALL BE CONVERTED TO A LUMP-SUM APPLYING THE
FACTORS THAT APPLY UNDER THE QUALIFIED PLAN FOR SUCH PURPOSE WITH RESPECT TO THE
QUALIFIED PLAN BENEFIT.



15

 

 

--------------------------------------------------------------------------------

 

Article 5
Vesting 


5.                                             

            A Participant shall have a nonforfeitable right to Excess Retirement
Income under this Plan at such time that he attains his Normal Retirement Date.
In addition, a Participant shall have a nonforfeitable right to Excess
Retirement Income if he is eligible for Early Retirement pursuant to Section
3.2. Credited Service (as defined in the Qualified Plan), Years of Service or
Fraction Thereof, and participation occurring during the Freeze Period as
defined in Section 4.6 for a Participant listed on Schedule A shall be included
in determining whether a Participant is vested, pursuant to this Article 5.
Years of Service or Fraction Thereof occurring after December 31, 2015 shall
also be included for determining whether a Participant is vested pursuant to
this Article 5.  Years of Service or Fraction Thereof with respect to the period
of time, if any,  during which a Participant who is not covered by the ESP is to
receive severance in the form of salary continuation or during which the ESP
specifies a Participant who is covered by the ESP must receive credit under this
Article 5 shall be included in determining whether a Participant is vested
pursuant to this Article 5.

            A Participant who terminates employment prior to attaining his Early
or Normal Retirement Date, other than by reason of Disability (as provided for
in Section 4.5), shall have no rights or claims to Retirement Income under this
Plan as of his date of termination. In the case of death, a Participant’s
Designated Beneficiary may have a claim for benefits in accordance with
Article 3 and Article 7.



16

 

 

--------------------------------------------------------------------------------

 

Article 6
Modes of Benefit Payment


6.                                             


6.1       EXCEPT AS PROVIDED IN SECTION 6.2, ANY EXCESS RETIREMENT INCOME
PAYABLE UNDER THIS PLAN ACCRUED PRIOR TO APRIL 1, 2012 SHALL BE PAID IN THE
NORMAL FORM, AND ANY EXCESS RETIREMENT INCOME PAYABLE UNDER THE PLAN ACCRUED ON
AND AFTER APRIL 1, 2012 SHALL BE PAID IN A LUMP SUM. IF A PARTICIPANT DIES PRIOR
TO THE COMMENCEMENT OF BENEFITS UNDER THE PLAN, NO BENEFITS WILL BE PAYABLE
UNDER THE PLAN EXCEPT AS SPECIFIED IN ARTICLE 7.


6.2       ONLY WITH RESPECT TO AMOUNTS ACCRUED PRIOR TO APRIL 1, 2012, IN LIEU
OF THE NORMAL FORM, A PARTICIPANT MAY ELECT PAYMENT IN AN OPTIONAL FORM OF
PAYMENT TO THE EXTENT PROVIDED HEREIN. THE OPTIONAL FORMS OF BENEFITS UNDER THE
PLAN SHALL INCLUDE ANY OF THE ANNUITY OPTIONAL FORMS OF BENEFITS AVAILABLE UNDER
THE QUALIFIED PLAN EXCEPT FOR THE SOCIAL SECURITY ADJUSTMENT OPTION. OPTIONAL
FORMS OF BENEFIT SHALL BE ACTUARIALLY EQUIVALENT TO THE NORMAL FORM OF BENEFIT
DETERMINED IN ACCORDANCE WITH THE ACTUARIAL EQUIVALENT FACTORS IN EFFECT UNDER
THE QUALIFIED PLAN AS OF THE DATE PAYMENT IS TO BE MADE.

            A Participant may elect an optional form of payment on a form
provided by the Committee for such purpose. A Participant who has elected an
annuity form of payment (or for whom the Normal Form of payment is in effect)
may, at any time prior to Separation from Service or, in the case of Disability,
prior to Normal Retirement Date, elect another form of annuity payment available
under the Qualified Plan provided that such other form of payment is actuarially
equivalent based on the actuarial equivalent factors in effect under the
Qualified Plan as of the date payment is to be made. In the absence of any such
an election, payment shall be made in the Normal Form.


6.3       EXCEPT AS HEREINAFTER PROVIDED OR AS PROVIDED IN SECTION 6.4, PAYMENT
OF EXCESS RETIREMENT INCOME UNDER THIS PLAN SHALL COMMENCE (OR, FOR AMOUNTS
ACCRUED ON AND AFTER APRIL 1, 2012, SHALL BE PAID) WITHIN 90 DAYS AFTER THE
PARTICIPANT INCURS A SEPARATION FROM SERVICE WITH THE EMPLOYER AND EACH
AFFILIATED EMPLOYER BY REASON OF NORMAL, EARLY OR POSTPONED RETIREMENT. IF THE
PARTICIPANT TERMINATES EMPLOYMENT BY REASON OF DISABILITY RETIREMENT, PAYMENT OF
EXCESS RETIREMENT INCOME SHALL COMMENCE AT THE PARTICIPANT’S NORMAL RETIREMENT
DATE. PROVIDED FURTHER THAT IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE WHEN SUCH
PARTICIPANT INCURS A SEPARATION FROM SERVICE, SUCH PARTICIPANT’S EXCESS
RETIREMENT INCOME (EXCEPT IN THE CASE OF DISABILITY RETIREMENT) SHALL COMMENCE
TO BE PAID SIX MONTHS AFTER THE PARTICIPANT SEPARATES FROM SERVICE. TO THE
EXTENT THAT MONTHLY PAYMENTS ARE DELAYED BY REASON OF THE FOREGOING SIX-MONTH
DELAY, SUCH DELAYED MONTHLY PAYMENTS SHALL BE PAID TO THE PARTICIPANT IN A LUMP
SUM AMOUNT WHEN HIS EXCESS RETIREMENT INCOME COMMENCES ADJUSTED WITH INTEREST AT
AN ANNUAL RATE OF 5%. TO THE EXTENT THAT A LUMP SUM PAYMENT IS DELAYED BY REASON
OF THE FOREGOING SIX MONTH DELAY, SUCH DELAYED PAYMENT SHALL BE ADJUSTED WITH
INTEREST AT AN ANNUAL RATE OF 5%.


6.4       SPECIAL COMMENCEMENT DATE RULES FOR CERTAIN PARTICIPANTS. THIS SECTION
6.4 PROVIDES SPECIAL RULES FOR DETERMINING THE COMMENCEMENT DATE OF EXCESS
RETIREMENT INCOME BENEFITS FOR CERTAIN PARTICIPANTS, AS FOLLOWS:


 

17

 

 

--------------------------------------------------------------------------------

 


(A)        EXCEPT AS DESCRIBED IN (B), (C) OR (D) BELOW, IN THE CASE OF A
PARTICIPANT WHO TERMINATED EMPLOYMENT WITH A VESTED RIGHT TO EXCESS RETIREMENT
INCOME PRIOR TO JANUARY 1, 2008 (OTHER THAN BY REASON OF DISABILITY RETIREMENT)
AND WHO HAS NOT COMMENCED RECEIVING SUCH EXCESS RETIREMENT INCOME BENEFIT BY
JANUARY 1, 2009, SUCH PARTICIPANT SHALL COMMENCE HIS OR HER EXCESS RETIREMENT
INCOME AS OF MARCH 1, 2009.


(B)        IN THE CASE OF AN INDIVIDUAL WHO (I) IS A PARTICIPANT IN THE PLAN BY
REASON OF THE MERGER OF THE HSB EXCESS PLAN INTO THIS PLAN; (II) HAS A VESTED
INTEREST IN HIS OR HER ACCRUED BENEFIT UNDER THE HSB EXCESS PLAN AND
(III) TERMINATES EMPLOYMENT PRIOR TO ELIGIBILITY FOR EARLY, NORMAL, POSTPONED OR
DISABILITY RETIREMENT UNDER THIS PLAN, SUCH PARTICIPANT SHALL COMMENCE PAYMENT
OF SUCH HSB EXCESS RETIREMENT PLAN BENEFIT WITHIN 90 DAYS AFTER THE ATTAINMENT
OF AGE 60 IF SUCH PARTICIPANT TERMINATED EMPLOYMENT PRIOR TO AGE 55 OR WITHIN
90 DAYS AFTER SEPARATION FROM SERVICE (BUT NOT EARLIER THAN SIX MONTHS AFTER
SEPARATION FROM SERVICE IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE) IF SUCH
PARTICIPANT TERMINATES EMPLOYMENT AT OR AFTER AGE 55. TO THE EXTENT THAT MONTHLY
PAYMENTS ARE DELAYED BY REASON OF THE FOREGOING SIX-MONTH DELAY, SUCH DELAYED
MONTHLY PAYMENTS SHALL BE PAID TO THE PARTICIPANT IN A LUMP SUM AMOUNT WHEN HIS
EXCESS RETIREMENT INCOME COMMENCES ADJUSTED WITH INTEREST AT AN ANNUAL RATE OF
5%.

                        If a Participant is described in (i) or (ii) above, but
has, however, terminated employment after qualifying for Early, Normal,
Postponed or Disability Retirement, such Participant’s Excess Retirement Income
shall be paid as specified in Section 6.3, subject to Section 6.4(e).


(C)        IN THE CASE OF AN INDIVIDUAL WHO (I) IS A PARTICIPANT IN THE PLAN BY
REASON OF THE MERGER OF THE AG RESTORATION PLAN INTO THIS PLAN; (II) HAS A
VESTED INTEREST IN HIS OR HER ACCRUED BENEFIT UNDER THE AG RESTORATION PLAN AND
(III) TERMINATES EMPLOYMENT PRIOR TO ELIGIBILITY FOR EARLY, NORMAL, POSTPONED OR
DISABILITY RETIREMENT UNDER THIS PLAN, SUCH PARTICIPANT SHALL COMMENCE PAYMENT
OF SUCH AG RESTORATION PLAN BENEFIT WITHIN 90 DAYS AFTER THE ATTAINMENT OF
AGE 55 IF SUCH PARTICIPANT HAD EARNED 10 OR MORE YEARS OF CREDITED SERVICE OR
WITHIN 90 DAYS AFTER THE ATTAINMENT OF AGE 60 IF SUCH PARTICIPANT HAD EARNED
LESS THAN 10 YEARS OF CREDITED SERVICE (BUT NOT EARLIER THAN SIX MONTHS AFTER
SEPARATION FROM SERVICE IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE). TO THE
EXTENT THAT MONTHLY PAYMENTS ARE DELAYED BY REASON OF THE FOREGOING SIX-MONTH
DELAY, SUCH DELAYED MONTHLY PAYMENTS SHALL BE PAID TO THE PARTICIPANT IN A LUMP
SUM AMOUNT WHEN HIS EXCESS RETIREMENT INCOME COMMENCES ADJUSTED WITH INTEREST AT
AN ANNUAL RATE OF 5%.

                        If a Participant is described in (i) or (ii) above, but
has, however, terminated employment after qualifying for Early, Normal,
Postponed or Disability Retirement, such Participant’s Excess Retirement Income
shall be paid as specified in Section 6.3, subject to Section 6.4(e).


(D)       IN THE CASE OF AN INDIVIDUAL WHO (I) IS A PARTICIPANT IN THE PLAN BY
REASON OF THE MERGER OF THE 20TH CENTURY SUPPLEMENTAL PLAN INTO THIS PLAN;
(II) HAS A VESTED INTEREST IN HIS OR HER ACCRUED BENEFIT UNDER THE 20TH CENTURY
SUPPLEMENTAL PLAN AND (III) TERMINATES EMPLOYMENT PRIOR TO ELIGIBILITY FOR
EARLY, NORMAL, POSTPONED OR DISABILITY RETIREMENT UNDER THIS PLAN, SUCH
PARTICIPANT SHALL COMMENCE PAYMENT OF SUCH 20TH CENTURY SUPPLEMENTAL PLAN
BENEFIT WITHIN 90 DAYS OF THE ATTAINMENT OF AGE 55 IF SUCH PARTICIPANT HAD
EARNED 10 OR MORE YEARS OF


 

18

 

 

--------------------------------------------------------------------------------

 


CREDITED SERVICE OR WITHIN 90 DAYS OF THE ATTAINMENT OF AGE 60 IF SUCH
PARTICIPANT HAD EARNED LESS THAN 10 YEARS OF CREDITED SERVICE (BUT NOT EARLIER
THAN SIX MONTHS AFTER SEPARATION FROM SERVICE IF THE PARTICIPANT IS A SPECIFIED
EMPLOYEE). TO THE EXTENT THAT MONTHLY PAYMENTS ARE DELAYED BY REASON OF THE
FOREGOING SIX-MONTH DELAY, SUCH DELAYED MONTHLY PAYMENTS SHALL BE PAID TO THE
PARTICIPANT IN A LUMP SUM AMOUNT WHEN HIS EXCESS RETIREMENT INCOME COMMENCES
ADJUSTED WITH INTEREST AT AN ANNUAL RATE OF 5%.

                        If a Participant is described in (i) or (ii) above, but
has, however, terminated employment after qualifying for Early, Normal,
Postponed or Disability Retirement, such Participant’s Excess Retirement Income
shall be paid as specified in Section 6.3, subject to Section 6.4(e).


(E)        NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, THIS AMENDMENT
SHALL NOT HAVE THE EFFECT OF ACCELERATING PAYMENT OF A BENEFIT INTO THE 2008
CALENDAR YEAR WHICH, IN THE ABSENCE OF THIS AMENDMENT, WOULD BE PAID AFTER
DECEMBER 31, 2008. ANY BENEFIT WHICH WOULD BE PAID IN 2008 (OR EARLIER) AS THE
RESULT OF THIS AMENDMENT SHALL BE PAID INSTEAD AS OF MARCH 1, 2009. THIS
AMENDMENT SHALL NOT HAVE THE EFFECT OF DEFERRING PAYMENT OF A BENEFIT BEYOND
2008 IF, IN THE ABSENCE OF THIS AMENDMENT, SUCH BENEFIT WOULD BE PAID IN 2008.



19

 

 

--------------------------------------------------------------------------------

 

Article 7
Death Benefits


7.                                             


7.1       EFFECTIVE DECEMBER 31, 2015, THE PLAN IS FROZEN; SUBSEQUENTLY, THE
DEATH BENEFITS DESCRIBED IN THIS ARTICLE 7 SHALL NOT INCREASE AFTER DECEMBER 31,
2015, NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT ARE APPLIED IN
DETERMINING THE AMOUNT OF THE DEATH BENEFITS, OTHER THAN ANY INCREASE RELATED TO
INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).  UPON THE DEATH OF (I) A
PARTICIPANT WHO HAS NOT TERMINATED FROM EMPLOYMENT PRIOR TO HIS NORMAL, EARLY,
OR POSTPONED RETIREMENT DATE, OR (II) A PARTICIPANT WHO TERMINATES EMPLOYMENT ON
A NORMAL, EARLY, OR POSTPONED RETIREMENT DATE AND DIES PRIOR TO THE DATE
BENEFITS COMMENCE UNDER THE PLAN, IF A QUALIFIED PLAN PRE-RETIREMENT SURVIVOR
ANNUITY IS PAYABLE UNDER THE QUALIFIED PLAN TO THE SURVIVING SPOUSE OR, FOR
DEATHS OCCURRING ON OR AFTER APRIL 1, 2012, TO THE PARTICIPANT’S BENEFICIARY
UNDER THE QUALIFIED PLAN, AN AMOUNT (THE “EXCESS PRE-RETIREMENT SURVIVOR
ANNUITY”) SHALL BE PAYABLE TO THE SURVIVING SPOUSE OR, FOR DEATHS OCCURRING ON
OR AFTER APRIL 1, 2012, THE DESIGNATED BENEFICIARY UNDER THIS PLAN.


(A)        FOR DEATHS OCCURRING PRIOR TO APRIL 1, 2012, THE MONTHLY AMOUNT OF
THE EXCESS PRE-RETIREMENT SURVIVOR ANNUITY PAYABLE TO A SURVIVING SPOUSE SHALL
BE EQUAL TO (I) LESS (II) LESS (III) AS STATED BELOW:

(I)         THE MONTHLY AMOUNT OF THE QUALIFIED PLAN PRE-RETIREMENT SURVIVOR
ANNUITY TO WHICH THE SURVIVING SPOUSE WOULD HAVE BEEN ENTITLED UNDER THE
QUALIFIED PLAN AND ANY PREDECESSOR THEREOF AS OF THE DATE OF DEATH OR, IF LATER,
AS OF THE FIRST DAY OF THE CALENDAR MONTH COINCIDENT WITH OR NEXT FOLLOWING THE
DATE THE PARTICIPANT WOULD HAVE ATTAINED AGE 55, IF SUCH BENEFIT WERE CALCULATED
UNDER THE QUALIFIED PLAN WITHOUT GIVING EFFECT TO THE LIMITATIONS IMPOSED BY THE
APPLICATION OF CODE SECTIONS 401(A)(17) AND 415 AND IF SUCH QUALIFIED PLAN
PRE‑RETIREMENT SURVIVOR ANNUITY WERE CALCULATED USING AVERAGE FINAL COMPENSATION
AS DEFINED HEREIN; LESS

(II)        THE MONTHLY AMOUNT OF THE QUALIFIED PLAN PRE-RETIREMENT SURVIVOR
ANNUITY PAYABLE TO THE SURVIVING SPOUSE UNDER THE QUALIFIED PLAN AND ANY
PREDECESSOR THEREOF AS OF THE DATE OF DEATH, OR, IF LATER, AS OF THE FIRST DAY
OF THE CALENDAR MONTH COINCIDENT WITH OR NEXT FOLLOWING THE DATE THE PARTICIPANT
WOULD HAVE ATTAINED AGE 55 AFTER THE LIMITATIONS IMPOSED BY THE APPLICATION OF
CODE SECTIONS 401(A)(17) AND 415 (WHETHER OR NOT SUCH BENEFITS ARE ACTUALLY PAID
AS OF SUCH DATE); LESS

(III)       THE AG OFFSET, IF ANY.

                        For purposes of (ii) and (iii) above, if the Participant
is not eligible for Early Retirement under the Qualified Plan, the amounts
computed under (ii) and (iii) shall be the amounts that would be payable at
Normal Retirement Date under those sections, but reduced by 6‑2/3% for each of
the first 5 years (and a fraction thereof for each full month) that payment
precedes age 65 and 3‑1/3% for each year (and a fraction thereof for each full
month) that payment precedes age 60.

            For a Participant listed on Schedule A whose benefit is determined
under Section 7.4(a), for purposes of determining what reduction factors apply
for purposes of this Section 7.1, the

20

 

 

--------------------------------------------------------------------------------

 

number of years of Credited Service (as defined in the Qualified Plan) occurring
during the Freeze Period shall be disregarded.


(B)        FOR A DEATH OCCURRING ON OR AFTER APRIL 1, 2012, AN EXCESS
PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE PAYABLE TO AN ELIGIBLE PARTICIPANT’S
DESIGNATED BENEFICIARY.

(I)         FOR THE DESIGNATED BENEFICIARY OF AN ELIGIBLE PARTICIPANT (OTHER
THAN A PARTICIPANT ELIGIBLE FOR A NON-GRANDFATHERED TRANSITION BENEFIT OR A
GRANDFATHERED TRANSITION BENEFIT), THE AMOUNT OF THE EXCESS PRE-RETIREMENT
SURVIVOR ANNUITY SHALL BE EQUAL TO THE EXCESS ACCOUNT.

(II)        FOR THE DESIGNATED BENEFICIARY OF AN ELIGIBLE PARTICIPANT WHO IS
ELIGIBLE FOR A NON-GRANDFATHERED TRANSITION BENEFIT, THE AMOUNT OF THE EXCESS
PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE EQUAL TO THE EXCESS ACCOUNT, REDUCED BY
THE AG OFFSET.

(III)       FOR THE DESIGNATED BENEFICIARY OF AN ELIGIBLE PARTICIPANT WHO IS
ELIGIBLE FOR A GRANDFATHERED TRANSITION BENEFIT, THE AMOUNT OF THE EXCESS
PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE EQUAL TO THE GREATER OF (X) THE EXCESS
ACCOUNT, REDUCED BY THE AG OFFSET, OR (Y) THE GRANDFATHERED ACCRUED BENEFIT
REDUCED TO REFLECT EARLY COMMENCEMENT, IF APPLICABLE, BY APPLYING THE EARLY
RETIREMENT FACTORS SET FORTH IN THE QUALIFIED PLAN, REDUCED BY THE AG OFFSET.
 IF THE PARTICIPANT IS NOT ELIGIBLE FOR EARLY RETIREMENT UNDER THE QUALIFIED
PLAN, THE GRANDFATHERED ACCRUED BENEFIT SHALL BE THE AMOUNTS THAT WOULD BE
PAYABLE AT NORMAL RETIREMENT DATE, BUT REDUCED BY 6‑2/3% FOR EACH OF THE FIRST
5 YEARS (AND A FRACTION THEREOF FOR EACH FULL MONTH) THAT PAYMENT PRECEDED
AGE 65 AND 3‑1/3% FOR EACH YEAR (AND A FRACTION THEREOF FOR EACH FULL MONTH)
THAT PAYMENT PRECEDED AGE 60. FOR A PARTICIPANT LISTED ON SCHEDULE A WHOSE
BENEFIT IS DETERMINED UNDER SECTION 7.4(A), FOR PURPOSES OF DETERMINING WHAT
REDUCTION FACTORS APPLY FOR PURPOSES OF THIS SECTION 7.1, THE NUMBER OF YEARS OF
CREDITED SERVICE (AS DEFINED IN THE QUALIFIED PLAN) OCCURRING DURING THE FREEZE
PERIOD SHALL BE DISREGARDED.


(C)        ACTUARIAL EQUIVALENCE. FOR PURPOSES OF DETERMINING THE BENEFIT
PAYABLE UNDER SECTION 7.1(B)(III), AMOUNTS PAYABLE AS AN ANNUITY SHALL BE
CONVERTED TO A LUMP-SUM APPLYING THE FACTORS THAT APPLY UNDER THE QUALIFIED PLAN
FOR SUCH PURPOSE WITH RESPECT TO THE QUALIFIED PLAN BENEFIT AT THE TIME SUCH
BENEFIT COMMENCES.


7.2       FOR A DEATH OCCURRING PRIOR TO APRIL 1, 2012, ANY EXCESS
PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE PAYABLE OVER THE LIFETIME OF THE
SURVIVING SPOUSE IN MONTHLY INSTALLMENTS COMMENCING AFTER THE PARTICIPANT’S DATE
OF DEATH OR, IF LATER, WITHIN 90 DAYS AFTER THE DATE THE PARTICIPANT WOULD HAVE
ATTAINED AGE 55 AND CEASING WITH THE LAST MONTHLY PAYMENT MADE PRIOR TO THE
SURVIVING SPOUSE’S DEATH. FOR A PARTICIPANT OTHER THAN A PARTICIPANT ELIGIBLE
FOR A NON-GRANDFATHERED TRANSITION BENEFIT OR A GRANDFATHERED TRANSITION
BENEFIT, FOR A DEATH OCCURRING ON AND AFTER APRIL 1, 2012, ANY EXCESS
PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE PAYABLE IN A SINGLE LUMP SUM TO THE
DESIGNATED BENEFICIARY WITHIN 90 DAYS AFTER THE DEATH OF THE PARTICIPANT. FOR A
PARTICIPANT ELIGIBLE FOR A NON-GRANDFATHERED TRANSITION BENEFIT, FOR A DEATH
OCCURRING ON OR AFTER APRIL 1, 2012, (I) THE EXCESS OPENING ACCOUNT BALANCE
SHALL BE PAYABLE OVER THE LIFETIME OF THE DESIGNATED BENEFICIARY IN MONTHLY
INSTALLMENTS COMMENCING AFTER THE PARTICIPANT’S DATE OF DEATH


 

21

 

 

--------------------------------------------------------------------------------

 


OR, IF LATER, WITHIN 90 DAYS AFTER THE DATE THE PARTICIPANT WOULD HAVE ATTAINED
AGE 55 AND CEASING WITH THE LAST MONTHLY PAYMENT MADE PRIOR TO THE DESIGNATED
BENEFICIARY’S DEATH, AND (II) BENEFITS ACCRUED ON OR AFTER APRIL 1, 2012 SHALL
BE PAYABLE IN A SINGLE LUMP SUM TO THE DESIGNATED BENEFICIARY WITHIN 90 DAYS
AFTER THE DEATH OF THE PARTICIPANT. FOR A PARTICIPANT ELIGIBLE FOR A
GRANDFATHERED TRANSITION BENEFIT, FOR A DEATH OCCURRING ON OR AFTER APRIL 1,
2012, (I) THE FROZEN ACCRUED BENEFIT SHALL BE PAYABLE OVER THE LIFETIME OF THE
DESIGNATED BENEFICIARY IN MONTHLY INSTALLMENTS COMMENCING AFTER THE
PARTICIPANT’S DATE OF DEATH OR, IF LATER, WITHIN 90 DAYS AFTER THE DATE THE
PARTICIPANT WOULD HAVE ATTAINED AGE 55 AND CEASING WITH THE LAST MONTHLY PAYMENT
MADE PRIOR TO THE DESIGNATED BENEFICIARY’S DEATH, AND (II) BENEFITS ACCRUED ON
OR AFTER APRIL 1, 2012 SHALL BE PAYABLE IN A SINGLE LUMP SUM TO THE DESIGNATED
BENEFICIARY WITHIN 90 DAYS AFTER THE DEATH OF THE PARTICIPANT.


7.3       EXCEPT AS PROVIDED IN SECTION 3.3, UPON THE DEATH OF A PARTICIPANT WHO
TERMINATED FROM EMPLOYMENT PRIOR TO HIS NORMAL, EARLY, POSTPONED OR DISABILITY
RETIREMENT DATE, NO EXCESS PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE PAYABLE TO
SUCH PARTICIPANT’S SURVIVING SPOUSE OR DESIGNATED BENEFICIARY UNDER THIS PLAN.
EXCEPT AS PROVIDED IN ARTICLE 6, WITH RESPECT TO A PARTICIPANT WHO HAS RETIRED
AND COMMENCED RECEIVING A BENEFIT IN A FORM THAT PROVIDES FOR CONTINUATION AFTER
THE PARTICIPANT’S DEATH, NO OTHER DEATH BENEFITS SHALL BE PAYABLE FROM THE PLAN.


7.4       RESTRICTION FOR CERTAIN PARTICIPANTS.


(A)        NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, FOR PURPOSES OF
DETERMINING THE AMOUNT PAYABLE UNDER SECTION 7.1 WITH RESPECT TO A PARTICIPANT
LISTED ON SCHEDULE A, THE FREEZE PERIOD AS DEFINED IN SECTION 4.6 SHALL BE
DISREGARDED IN DETERMINING (I) CREDITED SERVICE AS DEFINED IN THE QUALIFIED PLAN
AND AVERAGE FINAL COMPENSATION AS DEFINED HEREIN, FOR PURPOSES OF DETERMINING
THE AMOUNT UNDER SECTION 7.1(A), AND (II) CREDITED SERVICE AND AVERAGE FINAL
COMPENSATION, EACH AS DEFINED IN THE QUALIFIED PLAN, FOR PURPOSES OF DETERMINING
THE AMOUNT UNDER SECTION 7.1(B).


(B)        NOTWITHSTANDING THE FOREGOING PARAGRAPH, THE BENEFIT PAYABLE TO THE
SURVIVING SPOUSE OR DESIGNATED BENEFICIARY OF A PARTICIPANT LISTED ON SCHEDULE A
SHALL BE THE LESSER OF THE AMOUNT DETERMINED UNDER SECTION 7.4(A) OR THE AMOUNT
DETERMINED UNDER THE PLAN WITHOUT REGARD TO SECTION 7.4(A).

22

 

 

--------------------------------------------------------------------------------

 

Article 8
Liability of the Company


8.                                             


8.1       THE BENEFITS OF THIS PLAN SHALL BE PAID BY THE EMPLOYER AND SHALL NOT
BE FUNDED PRIOR TO THE TIME PAID TO THE PARTICIPANT, DESIGNATED BENEFICIARY,
SURVIVING SPOUSE OR JOINT OR CONTINGENT ANNUITANT DESIGNATED BY THE PARTICIPANT,
UNLESS AND EXCEPT AS EXPRESSLY PROVIDED OTHERWISE BY THE COMPANY. FOR CLARITY,
THE COMPANY MAY, IN ITS SOLE DISCRETION, ESTABLISH A GRANTOR TRUST, ESCROW
AGREEMENT OR SIMILAR ARRANGEMENT, SUBJECT TO THE CLAIMS OF GENERAL CREDITORS, TO
PROVIDE A SOURCE OF FUNDS TO ASSIST IT IN MEETING ITS LIABILITIES UNDER THE
PLAN.


8.2       A PARTICIPANT WHO IS VESTED IN A BENEFIT UNDER THIS PLAN SHALL BE AN
UNSECURED CREDITOR OF THE EMPLOYER AS TO THE PAYMENT OF ANY BENEFIT UNDER THIS
PLAN.



23

 

 

--------------------------------------------------------------------------------

 

Article 9
Administration of the Plan


9.                                             


9.1       EXCEPT FOR THE FUNCTIONS RESERVED TO THE COMPANY, THE RETIREMENT
BOARD, OR THE EMPLOYEE BENEFITS DEPARTMENT OF THE COMPANY, [OR THE ] THE
ADMINISTRATION OF THE PLAN SHALL BE THE RESPONSIBILITY OF THE COMMITTEE.


9.2       IN ITS ROLE AS PLAN ADMINISTRATOR, THE COMMITTEE SHALL HAVE THE POWER
AND THE DUTY TO TAKE ALL ACTIONS AND TO MAKE ALL DECISIONS NECESSARY OR PROPER
TO CARRY OUT THE PLAN. THE DETERMINATION OF THE COMMITTEE AS TO ANY QUESTION
INVOLVING THE GENERAL ADMINISTRATION AND INTERPRETATION OF THE PLAN SHALL BE
FINAL, CONCLUSIVE AND BINDING. ANY DISCRETIONARY ACTIONS TO BE TAKEN UNDER THE
PLAN BY THE COMMITTEE SHALL BE UNIFORM IN THEIR NATURE AND APPLICABLE TO ALL
PERSONS SIMILARLY SITUATED. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMMITTEE, IN ITS ROLE AS PLAN ADMINISTRATOR, SHALL HAVE THE FOLLOWING
POWERS AND DUTIES:


(A)        TO FURNISH TO ALL PARTICIPANTS, UPON REQUEST, COPIES OF THE PLAN; AND
TO REQUIRE ANY PERSON TO FURNISH SUCH INFORMATION AS IT MAY REQUEST FOR THE
PURPOSE OF THE PROPER ADMINISTRATION OF THE PLAN AS A CONDITION TO RECEIVING ANY
BENEFITS UNDER THE PLAN;


(B)        TO MAKE AND ENFORCE SUCH RULES AND REGULATIONS AND PRESCRIBE THE USE
OF SUCH FORMS AS IT SHALL DEEM NECESSARY FOR THE EFFICIENT ADMINISTRATION OF THE
PLAN;


(C)        TO INTERPRET THE PLAN, AND TO RESOLVE AMBIGUITIES, INCONSISTENCIES
AND OMISSIONS, WHICH FINDINGS SHALL BE BINDING, FINAL AND CONCLUSIVE;


(D)       TO DECIDE ON QUESTIONS CONCERNING THE PLAN IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN;


(E)        THE POWER TO DELEGATE ITS ROLE AS PLAN ADMINISTRATOR TO A PERSON WHO
MAY OR MAY NOT BE A MEMBER OF THE COMMITTEE FOR THE PURPOSE OF ERISA; IF THE
COMMITTEE DOES NOT SO DESIGNATE AN ADMINISTRATOR, THE COMMITTEE SHALL BE THE
PLAN ADMINISTRATOR;


(F)        TO ALLOCATE ANY SUCH POWERS AND DUTIES TO OR AMONG INDIVIDUAL MEMBERS
OF THE COMMITTEE; AND


(G)        TO DESIGNATE PERSONS OTHER THAN COMMITTEE MEMBERS TO CARRY OUT ANY
DUTY OR POWER WHICH WOULD OTHERWISE BE A RESPONSIBILITY OF THE COMMITTEE OR
ADMINISTRATOR, UNDER THE TERMS OF THE PLAN.


9.3       TO THE EXTENT PERMITTED BY LAW, THE COMMITTEE AND ANY PERSON TO WHOM
IT MAY DELEGATE ANY DUTY OR POWER IN CONNECTION WITH ADMINISTERING THE PLAN, THE
EMPLOYER, AND THE OFFICERS AND DIRECTORS THEREOF, SHALL BE ENTITLED TO RELY
CONCLUSIVELY UPON, AND SHALL BE FULLY PROTECTED IN ANY ACTION TAKEN OR SUFFERED
BY THEM IN GOOD FAITH IN THE RELIANCE UPON, ANY ACTUARY, COUNSEL , ACCOUNTANT,
OTHER SPECIALIST, OR OTHER PERSON SELECTED BY THE COMMITTEE, OR IN RELIANCE UPON
ANY TABLES, VALUATIONS, CERTIFICATES, OPINIONS OR REPORTS WHICH SHALL BE
FURNISHED BY ANY OF


 

24

 

 

--------------------------------------------------------------------------------

 


THEM. FURTHER, TO THE EXTENT PERMITTED BY LAW, NO MEMBER OF THE COMMITTEE, NOR
THE EMPLOYER, NOR THE OFFICERS OR DIRECTORS THEREOF, SHALL BE LIABLE FOR ANY
NEGLECT, OMISSION OR WRONGDOING OF ANY OTHER MEMBERS OF THE COMMITTEE, AGENT,
OFFICER OR EMPLOYEE OF AN EMPLOYER. ANY PERSON CLAIMING UNDER THE PLAN SHALL
LOOK SOLELY TO THE EMPLOYER FOR REDRESS.


9.4       ALL EXPENSES INCURRED PRIOR TO THE TERMINATION OF THE PLAN THAT SHALL
ARISE IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN, INCLUDING, BUT NOT
LIMITED TO ADMINISTRATIVE EXPENSES, PROPER CHARGES AND DISBURSEMENTS,
COMPENSATION AND OTHER EXPENSES AND CHARGES OF ANY ACTUARY, COUNSEL, ACCOUNTANT,
SPECIALIST, OR OTHER PERSON WHO SHALL BE EMPLOYED BY THE COMMITTEE IN CONNECTION
WITH THE ADMINISTRATION THEREOF, SHALL BE PAID BY THE EMPLOYER.


9.5       CLAIMS PROCEDURE.


(A)        IN GENERAL

(I)         APPLICATION. THE CLAIMS PROCEDURES IN SECTION 9.5(B) OF THE PLAN
APPLY TO ALL CLAIMS FOR BENEFITS OF ANY KIND OTHER THAN CLAIMS RELATED TO
DISABILITY BENEFITS THAT ARE GOVERNED BY THE CLAIMS PROCEDURES IN SECTION 9.5(C)
OF THE PLAN.

(II)        FILING OF A CLAIM. A PARTICIPANT, BENEFICIARY, OR OTHER INDIVIDUAL
MUST FILE A CLAIM FOR BENEFITS UNDER THE PLAN BY FILING A WRITTEN CLAIM,
IDENTIFIED AS A CLAIM FOR BENEFITS, WITH THE RETIREMENT BOARD (EMPLOYEE BENEFITS
DEPARTMENT IN THE CASE OF A CLAIM GOVERNED BY SECTION 9.5(C)(I) OF THE PLAN). IN
ADDITION, THE RETIREMENT BOARD (EMPLOYEE BENEFITS DEPARTMENT IN THE CASE OF A
CLAIM GOVERNED BY SECTION 9.5(C)(I) OF THE PLAN) MAY TREAT ANY OTHER WRITTEN
COMMUNICATION RECEIVED BY IT AS A CLAIM FOR BENEFITS, EVEN IF THE WRITING OR
COMMUNICATION IS NOT IDENTIFIED AS A CLAIM FOR BENEFITS. IN ADDITION, A
PARTICIPANT, BENEFICIARY, OR OTHER INDIVIDUALS ALLEGING A VIOLATION OF OR
SEEKING A REMEDY UNDER ANY PROVISION OF THE ACT, OTHER APPLICABLE LAW, THE TERMS
OR THE PLAN, OR ASSERTING ANY OTHER CLAIMS THAT ARISE UNDER OR IN CONNECTION
WITH THE PLAN SHALL ALSO BE SUBJECT TO AND MUST FILE ANY AND ALL SUCH CLAIMS
UNDER THE CLAIMS PROCEDURE DESCRIBED IN THIS SECTION 9.5 OF THE PLAN.

(III)       APPROVAL OF A CLAIM. A CLAIM IS CONSIDERED APPROVED ONLY IF ITS
APPROVAL IS COMMUNICATED IN WRITING TO A CLAIMANT. IF A CLAIMANT DOES NOT
RECEIVE A RESPONSE TO A CLAIM FOR BENEFITS WITHIN THE APPLICABLE TIME PERIOD,
THE CLAIMANT MAY PROCEED WITH AN APPEAL UNDER THE PROCEDURES DESCRIBED IN
SECTION 9.5(B) AND (C), AS APPLICABLE.

(IV)       CLAIMS PROCEDURES MANDATORY IN ALL CASES. A CLAIMANT MUST FOLLOW THE
CLAIMS PROCEDURES (INCLUDING BOTH THE INITIAL DETERMINATION AND REVIEW
PROCESSES) SET FORTH IN THIS SECTION 9.5 OF THE PLAN BEFORE TAKING ACTION IN ANY
OTHER FORUM REGARDING A CLAIM OF ANY KIND UNDER OR RELATED TO THE PLAN. ANY SUCH
SUIT OR ACTION SHALL BE FILED WITHIN ONE YEAR OF THE TIME THE CLAIM ARISES OR IT
SHALL BE DEEMED WAIVED AND ABANDONED. ALSO, ANY SUIT OR ACTION WILL BE SUBJECT
TO SUCH LIMITATION PERIOD AS APPLIES UNDER THE ACT OR OTHER APPLICABLE LAW,
MEASURED FROM THE DATE A CLAIM ARISES.

(V)        DISCRETIONARY ACTS. BENEFITS UNDER THIS PLAN WILL BE PAID ONLY IF THE
RETIREMENT BOARD (EMPLOYEE BENEFITS DEPARTMENT IN THE CASE OF A CLAIM GOVERNED
BY

 

25

 

 

--------------------------------------------------------------------------------

 

SECTION 9.5(C)(I) OF THE PLAN) DECIDES IN ITS DISCRETION THAT THE APPLICANT IS
ENTITLED TO THEM. IN EXERCISING ITS DISCRETIONARY POWERS UNDER THE PLAN, THE
RETIREMENT BOARD (EMPLOYEE BENEFITS DEPARTMENT IN THE CASE OF A CLAIM GOVERNED
BY SECTION 9.5(C)(I) OF THE PLAN) WILL HAVE THE BROADEST DISCRETION PERMISSIBLE
UNDER THE ACT AND ANY OTHER APPLICABLE LAWS AND ITS DECISIONS WILL BE FINAL AND
BINDING UPON ALL PERSONS AFFECTED THEREBY.

(VI)       DELEGATION OF AUTHORITY. THE RETIREMENT BOARD (EMPLOYEE BENEFITS
DEPARTMENT IN THE CASE OF A CLAIM GOVERNED BY SECTION 9.5(C)(I) OF THE PLAN)
MAY, IN ITS SOLE DISCRETION, DELEGATE ANY AND ALL AUTHORITY UNDER THIS SECTION
9.5 OF THE PLAN, IN ANY MANNER. ANY DELEGATION OF SOME OR ALL OF THE RETIREMENT
BOARD'S (EMPLOYEE BENEFITS DEPARTMENT'S IN THE CASE OF A CLAIM GOVERNED BY
SECTION 9.5(C)(I) OF THE PLAN) AUTHORITY UNDER THIS SECTION 9.5 OF THE PLAN
SHALL, UNLESS OTHERWISE PROVIDED IN THE RETIREMENT BOARD'S ((EMPLOYEE BENEFITS
DEPARTMENT'S IN THE CASE OF A CLAIM GOVERNED BY SECTION 9.5(C)(I) OF THE PLAN)
DELEGATION, BE EMPOWERED WITH THE SAME DISCRETION AND AUTHORITY AS GRANTED TO
THE RETIREMENT BOARD (EMPLOYEE BENEFITS DEPARTMENT IN THE CASE OF A CLAIM
GOVERNED BY SECTION 9.5(C)(I) OF THE PLAN) UNDER THIS SECTION 9.5 OF THE PLAN.


(B)        NON-DISABILITY CLAIMS

(I)         INITIAL CLAIMS. THE RETIREMENT BOARD WILL DECIDE A CLAIM WITHIN 90
DAYS OF THE DATE ON WHICH THE CLAIM IS RECEIVED BY THE RETIREMENT BOARD, UNLESS
SPECIAL CIRCUMSTANCES REQUIRE A LONGER PERIOD FOR ADJUDICATION AND THE CLAIMANT
IS NOTIFIED IN WRITING, PRIOR TO THE EXPIRATION OF THE 90-DAY PERIOD, OF THE
REASONS FOR AN EXTENSION OF TIME AND THE EXPECTED DECISION DATE. IF THE
RETIREMENT BOARD FAILS TO NOTIFY THE CLAIMANT OF ITS DECISION TO GRANT OR DENY
SUCH CLAIM WITHIN THE TIME SPECIFIED BY THIS PARAGRAPH, THE CLAIMANT MAY REQUEST
THE REVIEW OF HIS OR HER CLAIM PURSUANT TO THE CLAIMS REVIEW PROCEDURES SET
FORTH IN SECTION 9.5(B)(II) OF THE PLAN. IF A CLAIM IS DENIED, IN WHOLE OR IN
PART, THE CLAIMANT MUST RECEIVE A WRITTEN NOTICE CONTAINING:

(A)       THE SPECIFIC REASON(S) FOR THE ADVERSE DETERMINATION;

(B)       A REFERENCE TO THE SPECIFIC PLAN PROVISION(S) ON WHICH THE ADVERSE
DETERMINATION IS BASED;

(C)       A DESCRIPTION OF ADDITIONAL INFORMATION NECESSARY FOR THE CLAIMANT TO
PERFECT HIS OR HER CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL IS NECESSARY;
AND

(D)       AN EXPLANATION OF THE PROCEDURE FOR REVIEW OF THE DENIED OR PARTIALLY
DENIED CLAIM SET FORTH BELOW, INCLUDING THE CLAIMANT'S RIGHT TO BRING A CIVIL
ACTION UNDER SECTION 502(A) OF THE ACT FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.

(II)        REVIEW OF DENIED CLAIMS. THE CLAIMANT WILL HAVE 60 DAYS TO REQUEST
IN WRITING A REVIEW OF THE DENIAL OF HIS OR HER CLAIM BY THE RETIREMENT BOARD
(OR, IF THE CLAIMANT HAS NOT RECEIVED A RESPONSE TO THE INITIAL CLAIM, WITHIN
150 DAYS OF THE FILING OF THE INITIAL CLAIM). THE CLAIMANT OR HIS DULY
AUTHORIZED REPRESENTATIVE WILL HAVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE
ACCESS TO, AND COPIES OF ALL, DOCUMENTS,

 

26

 

 

--------------------------------------------------------------------------------

 

RECORDS, AND OTHER INFORMATION RELEVANT TO THE CLAIMANT'S CLAIM FOR BENEFITS. IF
THE CLAIMANT FILES A REQUEST FOR REVIEW, HIS REQUEST MUST INCLUDE A DESCRIPTION
OF THE ISSUES AND EVIDENCE HE DEEMS RELEVANT. FAILURE TO RAISE ISSUES OR PRESENT
EVIDENCE ON REVIEW WILL PRECLUDE THOSE ISSUES OR EVIDENCE FROM BEING PRESENTED
IN ANY SUBSEQUENT PROCEEDING OR JUDICIAL REVIEW OF THE CLAIM. THE REVIEW WILL
TAKE INTO ACCOUNT ALL AVAILABLE INFORMATION, REGARDLESS OF WHETHER SUCH
INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION.

                                    The Retirement Board must render its
decision on the review of the claim no more than 60 days after the Retirement
Board's receipt of the request for review, except that this period may be
extended for an additional 60 days if the Retirement Board determines that
special circumstances (including, but not limited to, a hearing) require such
extension. If an extension of time is required, written notice of the expected
decision date and the reasons for the extension will be furnished to the
claimant before the end of the initial 60-day period. If a review of a claim is
denied, in whole or in part, the claim must receive a written notice containing:

(A)       THE SPECIFIC REASON(S) FOR THE ADVERSE DETERMINATION;

(B)       A REFERENCE TO SPECIFIC PLAN PROVISION(S) ON WHICH THE ADVERSE
DETERMINATION IS BASED;

(C)       A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND
FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND
OTHER INFORMATION RELEVANT TO THE CLAIMANT'S CLAIM FOR BENEFITS; AND

(D)       A STATEMENT OF THE CLAIMANT'S RIGHT TO BRING A CIVIL ACTION UNDER
SECTION 502(A) OF THE ACT.


(C)        DISABILITY CLAIMS.

(I)         INITIAL CLAIMS. THE EMPLOYEE BENEFITS DEPARTMENT WILL DECIDE A CLAIM
WITHIN 45 DAYS OF THE DATE ON WHICH THE CLAIM IS RECEIVED BY THE EMPLOYEE
BENEFITS DEPARTMENT. IF THE EMPLOYEE BENEFITS DEPARTMENT DETERMINES THAT AN
EXTENSION IS NECESSARY FOR REASONS BEYOND ITS CONTROL, THE EMPLOYEE BENEFITS
DEPARTMENT MAY EXTEND THIS PERIOD FOR AN ADDITIONAL 30 DAYS BY NOTIFYING THE
CLAIMANT OF THE REASONS FOR THE EXTENSION AND THE DATE WHEN THE CLAIMANT CAN
EXPECT TO RECEIVE A DECISION THE EMPLOYEE BENEFITS DEPARTMENT MAY ALSO EXTEND
THIS PERIOD FOR A SECOND 30 DAY PERIOD BY AGAIN COMPLYING WITH THE REQUIREMENTS
APPLICABLE TO THE INITIAL 30-DAY EXTENSION. IF AN EXTENSION IS PROVIDED IN ORDER
TO ALLOW THE CLAIMANT TIME TO PROVIDE ADDITIONAL INFORMATION NECESSARY TO REVIEW
THE CLAIM, THE RESPONSE DEADLINES APPLICABLE TO THE EMPLOYEE BENEFITS DEPARTMENT
WILL BE TOLLED UNTIL THE EARLIER OF THE DATE 45 DAYS AFTER THE DATE OF THE
REQUEST FOR ADDITIONAL INFORMATION OR THE DATE THE EMPLOYEE BENEFITS DEPARTMENT
RECEIVES THE ADDITIONAL INFORMATION. IF THE EMPLOYEE BENEFITS DEPARTMENT FAILS
TO NOTIFY THE CLAIMANT OF ITS DECISION TO GRANT OR DENY SUCH CLAIM WITHIN THE
TIME SPECIFIED BY THIS PARAGRAPH, THE CLAIMANT MAY REQUEST THE REVIEW OF HIS OR
HER CLAIM

 

27

 

 

--------------------------------------------------------------------------------

 

PURSUANT TO THE CLAIMS REVIEW PROCEDURES SET FORTH IN SECTION 9.5(C)(II) OF THE
PLAN. IF A CLAIM IS DENIED, IN WHOLE OR IN PART, THE CLAIMANT MUST RECEIVE A
WRITTEN NOTICE CONTAINING:

(A)       THE SPECIFIC REASON(S) FOR THE ADVERSE DETERMINATION;

(B)       A REFERENCE TO THE SPECIFIC PLAN PROVISION(S) ON WHICH THE ADVERSE
DETERMINATION IS BASED;

(C)       A DESCRIPTION OF ADDITIONAL INFORMATION NECESSARY FOR THE CLAIMANT TO
PERFECT HIS OR HER CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL IS NECESSARY;

(D)       AN EXPLANATION OF THE PROCEDURE FOR REVIEW OF THE DENIED OR PARTIALLY
DENIED CLAIM SET FORTH BELOW, INCLUDING THE CLAIMANT'S RIGHT TO BRING A CIVIL
ACTION UNDER SECTION 502(A) OF THE ACT FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW;

(E)       IF APPLICABLE, ANY INTERNAL RULE, GUIDELINE, PROTOCOL, OR OTHER
SIMILAR CRITERION RELIED ON IN MAKING THE ADVERSE BENEFIT DETERMINATION (OR A
STATEMENT THAT SUCH INFORMATION IS AVAILABLE FREE OF CHARGE UPON REQUEST); AND

(F)       IF THE ADVERSE BENEFIT DETERMINATION IS BASED ON A SCIENTIFIC OR
CLINICAL EXCLUSION OR LIMIT, AN EXPLANATION OF THE SCIENTIFIC OR CLINICAL
JUDGMENT FOR THE DETERMINATION, APPLYING THE TERMS OF THE PLAN TO THE CLAIMANT'S
CIRCUMSTANCES (OR A STATEMENT THAT SUCH EXPLANATION IS AVAILABLE FREE OF CHARGE
UPON REQUEST).

(II)        REVIEW OF DENIED CLAIMS. THE CLAIMANT WILL HAVE 180 DAYS TO REQUEST
IN WRITING A REVIEW OF THE DENIAL OF HIS OR HER CLAIM BY THE RETIREMENT BOARD.
THE CLAIMANT OR HIS DULY AUTHORIZED REPRESENTATIVE WILL HAVE, UPON REQUEST AND
FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF ALL, DOCUMENTS, RECORDS, AND
OTHER INFORMATION RELEVANT TO THE CLAIMANT'S CLAIM FOR BENEFITS. IF THE CLAIMANT
FILES A REQUEST FOR REVIEW, HIS REQUEST MUST INCLUDE A DESCRIPTION OF THE ISSUES
AND EVIDENCE HE DEEMS RELEVANT. FAILURE TO RAISE ISSUES OR PRESENT EVIDENCE ON
REVIEW WILL PRECLUDE THOSE ISSUES OR EVIDENCE FROM BEING PRESENTED IN ANY
SUBSEQUENT PROCEEDING OR JUDICIAL REVIEW OF THE CLAIM. THE REVIEW WILL TAKE INTO
ACCOUNT ALL AVAILABLE INFORMATION, REGARDLESS OF WHETHER SUCH INFORMATION WAS
SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION AND WILL NOT AFFORD
DEFERENCE TO THE INITIAL DISABILITY DETERMINATION.

                                    In no event will the review be conducted by
the person who made the initial determination or by a subordinate of such
person. If the initial adverse benefit determination was based in whole or in
part on a medical judgment, including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, the Retirement Board shall consult with
a health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who neither was consulted
nor is the subordinate of an individual who was consulted in connection with the
adverse benefit determination that is the subject of the claimant's request for

28

 

 

--------------------------------------------------------------------------------

 

review. In addition, the reviewer shall provide for the identification of
medical or vocational experts whose advice was obtained on behalf of the plan in
connection with a claimant's adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination.

                                    The Retirement Board must render its
decision on the review of the claim no more than 45 days after the Retirement
Board's receipt of the request for review, except that this period may be
extended for an additional 45 days if the Retirement Board determines that
special circumstances (including, but not limited to, a hearing) require such
extension. If an extension of time is required, written notice of the expected
decision date and the reasons for the extension will be furnished to the
claimant before the end of the initial 45-day period. If an extension is
provided in order to allow the claimant time to provide additional information
necessary to review the claim, the response deadlines applicable to the
Retirement Board will be tolled until the earlier of the date 45 days after the
date of the request for additional information or the date the Retirement Board
receives the additional information. If a review of a claim is denied, in whole
or in part, the claim must receive a written notice containing:

(A)       THE SPECIFIC REASON(S) FOR THE ADVERSE DETERMINATION;

(B)       A REFERENCE TO SPECIFIC PLAN PROVISION(S) ON WHICH THE ADVERSE
DETERMINATION IS BASED;

(C)       A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND
FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND
OTHER INFORMATION RELEVANT TO THE CLAIMANT'S CLAIM FOR BENEFITS; AND

(D)       A STATEMENT DESCRIBING ANY VOLUNTARY APPEAL PROCEDURES OFFERED BY THE
PLAN AND THE CLAIMANT'S RIGHT TO OBTAIN THE INFORMATION ABOUT SUCH PROCEDURES
AND A STATEMENT OF THE CLAIMANT'S RIGHT TO BRING A CIVIL ACTION UNDER SECTION
502(A) OF THE ACT.

(E)       IF APPLICABLE, ANY INTERNAL RULE, GUIDELINE, PROTOCOL, OR OTHER
SIMILAR CRITERION RELIED UPON IN MAKING THE ADVERSE BENEFIT DETERMINATION (OR A
STATEMENT THAT SUCH INFORMATION WILL BE PROVIDED FREE OF CHARGE UPON REQUEST);
AND

(F)       IF THE ADVERSE BENEFIT DETERMINATION IS BASED ON MEDICAL NECESSITY OR
AN EXPERIMENTAL CARE EXCLUSION OR SIMILAR EXCLUSION OR LIMIT, AN EXPLANATION OF
THE SCIENTIFIC OR CLINICAL JUDGMENT FOR THE DETERMINATION, APPLYING THE TERMS OF
THE PLAN TO THE CLAIMANT'S MEDICAL CIRCUMSTANCES (OR A STATEMENT THAT SUCH
EXPLANATION IS AVAILABLE FREE OF CHARGE UPON REQUEST).



29

 

 

--------------------------------------------------------------------------------

 

Article 10
Amendment or Termination of the Plan


10.                                            


10.1     THE COMMITTEE SHALL HAVE THE POWER TO SUSPEND OR TERMINATE THIS PLAN IN
WHOLE OR IN PART AT ANY TIME, AND FROM TIME TO TIME TO EXTEND, MODIFY, AMEND,
REVISE, OR TERMINATE THIS PLAN IN SUCH RESPECTS AS THE COMMITTEE BY RESOLUTION
MAY DEEM ADVISABLE; PROVIDED THAT NO SUCH EXTENSION, MODIFICATION, AMENDMENT,
REVISION, OR TERMINATION SHALL DEPRIVE A PARTICIPANT OR ANY BENEFICIARY
DESIGNATED BY A PARTICIPANT OF THE VESTED PORTION OF ANY BENEFIT UNDER THIS
PLAN.



30

 

 

--------------------------------------------------------------------------------

 

Article 11
General Provisions


11.                                            


11.1     THIS PLAN SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT BETWEEN THE
EMPLOYER AND ANY EMPLOYEE OR OTHER PERSON WHETHER OR NOT IN THE EMPLOY OF THE
EMPLOYER, NOR SHALL ANYTHING HEREIN CONTAINED BE DEEMED TO GIVE ANY EMPLOYEE OR
OTHER PERSON WHETHER OR NOT IN THE EMPLOY OF THE EMPLOYER ANY RIGHT TO BE
RETAINED IN THE EMPLOY OF THE EMPLOYER, OR TO INTERFERE WITH THE RIGHT OF THE
EMPLOYER TO DISCHARGE ANY EMPLOYEE AT ANY TIME AND TO TREAT HIM WITHOUT ANY
REGARD TO THE EFFECT WHICH SUCH TREATMENT MIGHT HAVE UPON HIM AS A PARTICIPANT
OF THE PLAN.


11.2     EXCEPT AS MAY OTHERWISE BE REQUIRED BY LAW, NO DISTRIBUTION OR PAYMENT
UNDER THE PLAN TO ANY PARTICIPANT, BENEFICIARY, OR JOINT OR CONTINGENT
ANNUITANT, SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE, WHETHER VOLUNTARY OR
INVOLUNTARY, AND ANY ATTEMPT TO SO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN,
PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE VOID; NOR SHALL ANY SUCH
DISTRIBUTION OR PAYMENT BE IN ANY WAY LIABLE FOR OR SUBJECT TO THE DEBTS,
CONTRACTS, LIABILITIES, ENGAGEMENTS OR TORTS OF ANY PERSON ENTITLED TO SUCH
DISTRIBUTION OR PAYMENT. IF ANY PARTICIPANT, BENEFICIARY, OR JOINT OR CONTINGENT
ANNUITANT IS ADJUDICATED BANKRUPT OR PURPORTS TO ANTICIPATE, ALIENATE, SELL,
TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR CHARGE ANY SUCH DISTRIBUTION OR PAYMENT,
VOLUNTARILY OR INVOLUNTARILY, THE COMMITTEE, IN ITS DISCRETION, MAY CANCEL SUCH
DISTRIBUTION OR PAYMENT OR MAY HOLD OR CAUSE TO BE HELD OR APPLIED SUCH
DISTRIBUTION OR PAYMENT OR ANY PART THEREOF TO OR FOR THE BENEFIT OF SUCH
PARTICIPANT, BENEFICIARY, OR JOINT OR CONTINGENT ANNUITANT IN SUCH MANNER AS THE
COMMITTEE SHALL DIRECT.


11.3     IF THE EMPLOYER DETERMINES THAT ANY PERSON ENTITLED TO PAYMENTS UNDER
THE PLAN IS AN INFANT OR INCOMPETENT BY REASON OF PHYSICAL OR MENTAL DISABILITY,
IT MAY CAUSE ALL PAYMENTS THEREAFTER BECOMING DUE TO SUCH PERSON TO BE MADE TO
ANY OTHER PERSON FOR HIS BENEFIT, WITHOUT RESPONSIBILITY TO FOLLOW APPLICATION
OF AMOUNTS SO PAID. PAYMENTS MADE PURSUANT TO THIS PROVISION SHALL COMPLETELY
DISCHARGE THE PLAN, THE EMPLOYER AND THE COMMITTEE.


11.4     THE EMPLOYER SHALL BE THE SOLE SOURCE OF BENEFITS UNDER THIS PLAN, AND
EACH EMPLOYEE, PARTICIPANT, JOINT OR CONTINGENT ANNUITANT, BENEFICIARY, OR ANY
OTHER PERSON WHO SHALL CLAIM THE RIGHT TO ANY PAYMENT OR BENEFIT UNDER THIS PLAN
SHALL BE ENTITLED TO LOOK ONLY TO THE EMPLOYER FOR PAYMENT OF BENEFITS.


11.5     IF THE EMPLOYER IS UNABLE TO MAKE PAYMENT TO ANY PARTICIPANT OR OTHER
PERSON TO WHOM A PAYMENT IS DUE UNDER THE PLAN BECAUSE IT CANNOT ASCERTAIN THE
IDENTITY OR WHEREABOUTS OF SUCH PARTICIPANT OR OTHER PERSON AFTER REASONABLE
EFFORTS HAVE BEEN MADE TO IDENTIFY OR LOCATE SUCH PERSON (INCLUDING A NOTICE OF
THE PAYMENT SO DUE MAILED TO THE LAST KNOWN ADDRESS OF SUCH PARTICIPANT OR OTHER
PERSON SHOWN ON THE RECORDS OF THE EMPLOYER), SUCH PAYMENT AND ALL SUBSEQUENT
PAYMENTS OTHERWISE DUE TO SUCH PARTICIPANT OR OTHER PERSON SHALL BE FORFEITED
TWENTY-FOUR (24) MONTHS AFTER THE DATE SUCH PAYMENT FIRST BECAME DUE; PROVIDED,
HOWEVER, THAT SUCH PAYMENT AND ANY SUBSEQUENT PAYMENTS SHALL BE REINSTATED
RETROACTIVELY, NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH THE
PARTICIPANT OR PERSON IS IDENTIFIED OR LOCATED.


 

31

 

 

--------------------------------------------------------------------------------

 


11.6     THE EMPLOYER SHALL HAVE THE RIGHT TO DEDUCT FROM EACH PAYMENT MADE
UNDER THE PLAN ANY AMOUNT REQUIRED TO SATISFY ITS OBLIGATION TO WITHHOLD
FEDERAL, STATE AND LOCAL TAXES, IF ANY.


11.7     THE PROVISIONS OF THE PLAN SHALL BE CONSTRUED, ADMINISTERED AND
GOVERNED UNDER APPLICABLE FEDERAL LAWS AND THE LAWS OF THE STATE OF NEW YORK.

 

 

32

 

 

--------------------------------------------------------------------------------

 

Appendix A

 

 

Restoration of Retirement Income Plan

For Certain Employees Participating

in the

Restated American General Retirement Plan

 

 

 

 

 

 

 

 

 

 

 

December 31, 1998 Restatement

(Incorporation November, 1991 Plan and Amendments thereof)

 

 



A-1

 

 

--------------------------------------------------------------------------------

 

RESTORATION OF RETIREMENT INCOME PLAN
FOR CERTAIN EMPLOYEES PARTICIPATING IN THE
RESTATED AMERICAN GENERAL RETIREMENT PLAN

The RESTORATION OF RETIREMENT INCOME PLAN FOR CERTAIN EMPLOYEES PARTICIPATING IN
THE RESTATED AMERICAN GENERAL RETIREMENT PLAN (hereinafter referred to as the
“Restoration Plan”) is hereby restated effective as of December 31, 1998 by
AMERICAN GENERAL CORPORATION and its subsidiaries (hereinafter referred to as
the “Employer,” jointly and severally). The Restoration Plan has been
established to provide for the payment of certain pension and pension-related
benefits to certain employees who are participants in the AMERICAN GENERAL
RETIREMENT PLAN (hereinafter referred to as the “Basic Plan”). The Employer
intends and desires to recognize the value to the Employer of the past and
present services of employees covered by the Restoration Plan and to encourage
and assure their continued service to the Employer by making more adequate
provision for their future retirement security. All terms used in this
Restoration Plan shall have the meanings assigned to them under the provisions
of the Basic Plan unless otherwise qualified by the context.

1.         Incorporation of the Basic Plan

The Basic Plan, with any amendments thereto, shall be attached hereto as Exhibit
I and is hereby incorporated by reference into and shall form a part of this
Restoration Plan as fully as if set forth herein verbatim. Any amendment made to
the Basic Plan by the Employer shall also be incorporated by reference into and
form a part of this Restoration Plan, effective as of the effective date of such
amendment. The Basic Plan, whenever referred to in this Restoration Plan, shall
mean the Basic Plan, as amended, as it exists as of the date any determination
is made of benefits payable under this Restoration Plan.

2.         Administration 

This Restoration Plan shall be administered by the administrative committee
(hereinafter referred to as the “Committee”) under the Basic Plan which shall
administer it in a manner consistent with the administration of the Basic Plan,
as from time to time amended and in effect, except that this Restoration Plan
shall be administered as an unfunded plan that is not intended to meet the
qualification requirements of section 401 of the Internal Revenue Code of 1986,
as amended (the “Code”). The Committee shall have full power and authority to
interpret, construe and administer this Restoration Plan. No member of the
Committee shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Restoration Plan
unless attributable to his own willful misconduct or lack of good faith. Members
of the Committee shall not participate in any action or determination regarding
their own benefits hereunder.

 

A-2

 

 

--------------------------------------------------------------------------------

 

3.         Eligibility 

Employees, excluding Career Agents, who are Highly Compensated Participants who
are participating in the Basic Plan, and either (1) whose pension or
pension-related benefits under the Basic Plan are limited pursuant to section
401(a)(17) or section 415 of the Code or (2) who are eligible to participate in
the American General Corporation Deferred Compensation Plan, shall be eligible
for benefits under this Restoration Plan. In no event shall an employee who is
not eligible for benefits under the Basic Plan be eligible for a benefit under
this Restoration Plan.

4.         Amount of Benefit

The benefit payable to an eligible employee or his beneficiary under this
Restoration Plan shall be the Actuarial Equivalent of the excess, if any, of (a)
over (b):

(a)        the benefit that would have been payable to such employee or on his
behalf under the Basic Plan if such benefit were determined without regard to
the maximum amount of benefit limitations of section 415 of the Code, without
regard to the considered compensation limitations of section 401(a)(17) of the
Code, as if the definition of Compensation under the Basic Plan as in effect on
March 21, 1985 were applicable for the period January 1, 1985 through March 20,
1985 and as if the definition of Compensation included executive deferred
compensation;

(b)        the benefit which is in fact payable to such employee or on his
behalf under the Basic Plan, as in effect from time to time.

5.         Payment of Benefits

The benefit payable under this Restoration Plan on account of an eligible
employee’s death shall be paid to the same beneficiary or beneficiaries and in
the same form and at the same time or times as the limited benefits are payable
to the employee’s beneficiary under the Basic Plan. The benefit payable under
this Restoration Plan for any reason other than on account of an eligible
employee’s death shall be payable in the form of a benefit for the life of the
employee, beginning at his age sixty-five or, if later, his termination of
employment with the Employer. Notwithstanding the foregoing, however, the
Committee may, in its sole discretion, direct that the benefit payable under
this Restoration Plan shall be paid in the same form as, and coincident with,
the payment of the limited benefit payments made to the eligible employee or on
his behalf to his beneficiary or beneficiaries under the Basic Plan. Further,
notwithstanding any of the foregoing provisions of this Section 5, if an
eligible employee becomes entitled to a lump sum payment under Section 2.6 (or a
successor section) of the American General Corporation Supplemental Executive
Retirement Plan, the employee shall receive the benefit payable under this
Restoration Plan in the form of a lump sum amount, in cash, equal to the
actuarial equivalent of such benefit. Such lump sum amount shall be paid within
the five (5) business days immediately following termination of the employee’s
employment.

6.         Employee’s Rights

Except as otherwise specifically provided, an employee’s rights under this
Restoration Plan, including his rights to vested benefits, shall be the same as
his rights under the Basic Plan.

 

A-3

 

 

--------------------------------------------------------------------------------

 

Benefits payable under this Restoration Plan shall be a general, unsecured
obligation of the Employer to be paid by the Employer from its own funds, and
such payments shall not (i) impose any obligation upon the Trust Fund under said
Basic Plan; (ii) be paid from the Trust Fund under said Basic Plan; or (iii)
have any effect whatsoever upon the Basic Plan or the payment of benefits from
the Trust Fund under said Basic Plan. No employee or his beneficiary or
beneficiaries shall have any title to or beneficial ownership in any assets
which the Employer may earmark to pay benefits hereunder.

7.         Amendment and Discontinuance

This Restoration Plan may be amended from time to time, or terminated and
discontinued at any time, in each case at the discretion of the Board of
Directors of American General Corporation. Notwithstanding the foregoing, no
amendment shall be made, nor shall this Restoration Plan be terminated in a
manner which would reduce the benefits or rights to benefits of any employee
accrued under the Restoration Plan (determined on the basis of each employee’s
presumed termination of employment as of the date of such amendment or
termination) prior to the later of the adoption or the effective date of such
amendment or termination.

8.         Restrictions on Assignment

The interest of an employee or his beneficiary or beneficiaries may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishments, attachment, or other
legal or equitable process nor shall they be an asset in bankruptcy.

9.         Nature of Agreement

This Restoration Plan is intended to constitute an unfunded “excess benefit
plan” within the meaning of sections 3(36) and 4(b)(5) of the Employee
Retirement Income Security Act of 1974, as amended, with respect to a part of
the Restoration Plan and an unfunded “deferred compensation plan” for a select
group of management or highly-compensated employees within the meaning of
sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, with respect to the remainder of the
Restoration Plan. The adoption of this Restoration Plan and any setting aside of
amounts by the Employer with which to discharge its obligations hereunder shall
not be deemed to create a trust; legal and equitable title to any funds so set
aside shall remain in the Employer, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Employer, present and future. This provision shall not require the Employer to
set aside any funds, but the Employer may set aside such funds if it chooses to
do so. Notwithstanding the provisions of Sections 6 and 11 hereof and the
foregoing provisions of this Section 9, American General Corporation may, in its
discretion, establish a trust to pay amounts becoming payable pursuant to this
Restoration Plan, which trust shall be subject to the claims of the general
creditors of American General

 

A-4

 

 

--------------------------------------------------------------------------------

 

Corporation in the event of its bankruptcy or insolvency. Notwithstanding any
establishment of such a trust, the Employer shall remain responsible for the
payment of any amounts so payable which are not so paid by such trust.

10.       Continued Employment

Nothing contained herein shall be construed as conferring upon any employee the
right to continue in the employ of the Employer in any capacity.

11.       Binding on Employer, Employees and Their Successors

This Restoration Plan shall be binding upon and inure to the benefit of the
Employer, its successors and assigns and the employee and his heirs, executors,
administrators and legal representatives. The provisions of this Restoration
Plan shall be applicable with respect to each Employer separately, and amounts
payable hereunder shall be paid by the Employer of the particular employee.

12.       Employment with More Than One Employer

If any employee shall be entitled to benefits under the Basic Plan on account of
service with more than one Employer, the obligations under this Restoration Plan
shall be apportioned among such Employers on the basis of time of service with
each, except that an Employer from whose employ such employee was transferred
prior to his retirement, death or disability shall be obligated with respect to
employment prior to such transfer only to the extent of an amount based on
assumed pay increases in accordance with the scale used for computing the
actuarial cost under the Basic Plan for the year of the transfer. If obligations
are so limited, the remaining obligations shall be borne by the last Employer.

13.       Laws Governing

This Restoration Plan shall be construed in accordance with and governed by the
laws of the State of Texas.

 

EXECUTED as of the 31st day of December, 1998.

                                                            AMERICAN GENERAL
CORPORATION

                                                            By:
                                                                              

                                                                    Mark S. Berg

                                                                    Executive
Vice President and General Counsel

 

 

A-5

 

 

--------------------------------------------------------------------------------

 

 

 

 

Appendix B

 

 

THE HARTFORD STEAM BOILER

Excess Retirement Benefit Plan

 

As Amended and Restated October 23, 1989

 

B-1

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I
PURPOSE.................................................................................................................

B-3

ARTICLE II
ELIGIBILITY..........................................................................................................

B-3

ARTICLE III AMOUNT AND PAYMENT OF
BENEFIT.........................................................

B-3

ARTICLE IV UNFUNDED OBLIGATIONS, TRUST
AGREEME...........................................

B-4

ARTICLE V TERMINATION AND
MODIFICATION.............................................................

B-4

ARTICLE VI EFFECTIVE
DATE...............................................................................................

B-4

ARTICLE VII CHANGE IN
CONTROL.....................................................................................

B-4

ARTICLE VIII ASSIGNMENT AND
ALIENATION................................................................

B-5

 

 



B-2

 

 

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE

The purpose of the Plan is to provide benefits that would have been provided
under The Hartford Steam Boiler Inspection and Insurance Company Retirement Plan
(hereinafter the “Retirement Plan”) but for the provisions of Section 415 of the
Internal Revenue Code as referenced in Article IX of the Retirement Plan.

ARTICLE II
ELIGIBILITY

Eligibility to participate in this Plan shall be determined in accordance with
the participation requirements contained in the Retirement Plan.

ARTICLE III
AMOUNT AND PAYMENT OF BENEFIT

The provisions of Articles I, II, III and VI of the Retirement Plan and any
future amendments thereto are incorporated herein by reference and apply to the
benefit provided herein insofar as they are not in conflict with the specific
provisions contained under this Plan.

If a participant, except a Vested Terminated Participant (as defined under
Section 1.36 of the Retirement Plan), has a spouse at the time benefit payments
hereunder are scheduled to commence, benefits shall be paid to him in accordance
with the Employee/Spouse Income Option described under Section 4.02(a) of the
Retirement Plan.

If a Vested Terminated Participant has a spouse at the time benefit payments are
scheduled to commence, benefits shall be paid to him in accordance with the
Qualified Joint and Survivor Annuity described under Section 4.02(b) of the
Retirement Plan.

If a participant, including a Vested Terminated Participant, does not have a
spouse at the time benefit payments are scheduled to commence, benefits shall be
paid to him in accordance with the Employee Only Income Option described under
Section 4.03 of the Retirement Plan.

This Plan will provide a retirement benefit in an amount equal to the amount by
which the retirement income, calculated in accordance with Article III of the
Retirement Plan without regard to Article IX of the Retirement Plan, is reduced
after applying the limitations of Article IX.

For a participant, other than a Vested Terminated Participant or a Disabled
Participant, benefits shall commence on the first day of the month following
participant’s actual retirement date. For a Vested Terminated Participant or a
Disabled Participant benefits shall commence on the first day of the month
following such participant’s Normal Retirement Date (as defined in the Plan).

 



B-3

 

--------------------------------------------------------------------------------

 

ARTICLE IV
UNFUNDED OBLIGATIONS, TRUST AGREEMENT

The Company will pay from its general assets all payments to be made hereunder.
However, the Company may in its discretion establish a trust, escrow agreement
or similar arrangement in order to aid the Company in meeting its obligations
hereunder.

Any assets transferred by the Company into any such arrangement shall remain at
all times assets of the Company and subject to the claims of the Company’s
general creditors in the event of bankruptcy or insolvency of the Company. No
security interest in such assets shall be created in a participant’s favor and a
participant’s rights under this Plan and under any such arrangement shall be
those of a general unsecured creditor of the Company.

ARTICLE V
TERMINATION AND MODIFICATION

The Board of Directors of the Company may at any time terminate or from time to
time modify or suspend, and if suspended, may reinstate any or all of the
provisions of this Plan except that no modification or termination of this Plan
may reduce any benefit that has accrued under this Plan as of the date of
modification or termination.

ARTICLE VI
EFFECTIVE DATE

The effective date of this Plan shall be January 1, 1984.

ARTICLE VII
CHANGE IN CONTROL

In the event of a Change in Control of the Company this Plan shall continue to
be binding upon the Company, any successor in interest to the Company and all
persons in control of the Company or any successor thereto and no transaction or
series of transactions shall have the effect of reducing or eliminating the
benefits payable to a participant that have not been distributed unless
consented to in writing by such affected participant. A “Change in Control” as
referred to under this Section shall be deemed to have occurred if:

            (a)        any “person” (as defined in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding securities;

 

B-4

 

--------------------------------------------------------------------------------

 

            (b)        during any period within two (2) consecutive years there
shall cease to be a majority of the Board of Directors comprised as follows:
individuals who at the beginning of such period constitute the Board of
Directors and any new director(s) whose election by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

            (c)        the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (i) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 25% of the combined voting
power of the Company’s then outstanding securities; or

            (d)       the shareholders of the Company approve (i) a plan of
complete liquidation of the Company or (ii) the sale or other disposition of all
or substantially all the Company assets.

ARTICLE VIII
ASSIGNMENT AND ALIENATION

Benefits under this Plan may not be anticipated, assigned (either at law or in
equity), alienated, or subjected to attachment, garnishment, levy, execution or
other legal or equitable process. If any participant or beneficiary under this
Plan becomes bankrupt or attempts to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any benefit under this Plan, such benefit
shall, in the discretion of the Committee, cease and terminate, in which event
the Committee may hold or apply the same or any part thereof for the benefit of
such participant, his beneficiary, his spouse, children, other dependants or any
of such individuals, in such manner and in such proportion as the Committee may
deem proper.

 

B-5

 

--------------------------------------------------------------------------------

 

 

 

 

 

Appendix C

 

 

20TH CENTURY INDUSTRIES

Supplemental Pension Plan

(RESTATEMENT NO. 1)

 

 

 

 

 

 

 

 

 

 

 

 

REV 5/1/98

 

C-1

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I
PURPOSE ..........................................................................................................................

C-4

ARTICLE II
DEFINITIONS..................................................................................................................

C-4

 

2.1

"Committee"...................................................................................................................

C-4

 

2.2

"Company".....................................................................................................................

C-4

 

2.3

"Compensation"..............................................................................................................

C-4

 

2.4

"Early Retirement
Date".................................................................................................

C-5

 

2.5

"Effective
Date"..............................................................................................................

C-5

 

2.6

"Eligible
Employee".......................................................................................................

C-5

 

2.7

"Normal Retirement
Date".............................................................................................

C-5

 

2.8

"Participant"...................................................................................................................

C-5

 

2.9

"Plan"..............................................................................................................................

C-5

 

2.10

"Plan
Administrator"......................................................................................................

C-5

 

2.11

"Plan
Year".....................................................................................................................

C-5

 

2.12

"Qualified Pension
Plan"................................................................................................

C-5

 

2.13

"Separation from
Service"..............................................................................................

C-5

ARTICLE III ELIGIBILITY AND
PARTICIPATION.........................................................................

C-6

 

3.1

Eligibility to
Participate..................................................................................................

C-6

 

3.2

Certain Enrollment
Procedures.......................................................................................

C-6

ARTICLE IV CALCULATION OF
BENEFITS...................................................................................

C-6

 

4.1

Benefits under this
Plan..................................................................................................

C-6

 

4.2

Benefit
Formula..............................................................................................................

C-6

 

4.3

Offset of Benefit under the 20th Century Industries Supplemental Executive

Retirement
Plan..............................................................................................................

C-7

 

4.4

Benefit Commencement at Early Retirement
Date........................................................

C-7

ARTICLE V VESTING OF
BENEFITS...............................................................................................

C-7

ARTICLE VI PAYMENT OF
BENEFITS............................................................................................

C-7

 

6.1

Date of
Payment.............................................................................................................

C-7

 

6.2

Form of
Payment............................................................................................................

C-8

ARTICLE VII DEATH AND DISABILITY
BENEFITS.....................................................................

C-8

 

7.1

Death
Benefit..................................................................................................................

C-8

 

7.2

Disability
Benefit...........................................................................................................

C-9

ARTICLE VIII RIGHT TO TERMINATE OR MODIFY
PLAN.........................................................

C-9

ARTICLE IX NO ASSIGNMENT,
ETC...............................................................................................

C-9

ARTICLE X THE
COMMITTEE..........................................................................................................

C-10

 

 

C-2

 

--------------------------------------------------------------------------------

 

ARTICLE XI
RELEASE.......................................................................................................................

C-10

ARTICLE XII NO CONTRACT OF
EMPLOYMENT........................................................................

C-11

ARTICLE XIII COMPANY'S OBLIGATION TO PAY
BENEFITS...................................................

C-11

ARTICLE XIV CLAIM REVIEW
PROCEDURE................................................................................

C-11

ARTICLE XV
ARBITRATION............................................................................................................

C-12

ARTICLE XVI
MISCELLANEOUS.....................................................................................................

C-13

 

16.1

Successor and
Assigns....................................................................................................

C-13

 

16.2

Notices............................................................................................................................

C-13

 

16.3

Limitations on
Liability..................................................................................................

C-13

 

16.4

Certain Small
Benefits....................................................................................................

C-13

 

16.5

Governing
Law...............................................................................................................

C-13

 

 

 



C-3

 

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE

1.

The purpose of the 20th Century Industries Supplemental Pension Plan (the
“Plan”) is to attract and retain valuable executive employees by making
available certain benefits that otherwise would be unavailable under the
Company's Qualified Pension Plan.

This Plan is designed to qualify as an unfunded plan of deferred compensation
for a select group of management or highly compensated employees described in
29 CFR § 2520.104‑23 and Sections 201(a), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Further,
this Plan is a plan described in 4 U.S.C. Section 114 and Section 3121(v)(2)(C)
of the Internal Revenue Code (“Code”), established to pay retirement income
after termination of employment, and maintained solely for the purpose of
providing retirement benefits for employees in excess of the limitations imposed
by one or more of Sections 401(a)(17), 401(k), 401(m), 402(g), 403(b), 408(k),
or 415 of such Code or any other limitation on contributions or benefits in such
Code on plans to which any of such Sections apply.

This instrument amends and restates the provisions of this Plan, this amendment
and restatement to be effective as of January 1, 1996.

ARTICLE II
DEFINITIONS

2.

The following terms shall have the meanings set forth below in this Article II,
when capitalized:

2.1       "Committee"

            means the committee appointed to administer the Plan in accordance
with Article X.

2.2       "Company"

            means 20th Century Industries, and shall include any corporation
that is affiliated with 20th Century Industries, and which, by designation by
the Chief Executive Officer of 20th Century Industries, is included within the
meaning of the term "Company," with the result that otherwise eligible
executives of such entity may participate herein.

2.3       "Compensation"

            means compensation as defined in the Qualified Pension Plan
determined, however, without regard to the limitations of Section 401(a)(17) and
prior to any reduction for compensation deferrals under the 20th Century
Industries 401(k) Supplemental Plan, the 20th Century Industries Savings and
Security Plan and any salary reduction pursuant to Code Section 125 or 129.

 



C-4

 

--------------------------------------------------------------------------------

 

2.4       "Early Retirement Date"

            means Early Retirement Date as defined in the Qualified Pension
Plan.

2.5       "Effective Date"

            means January 1, 1996.

2.6       "Eligible Employee"

            means an employee of the Company who on or after the Effective Date
has Compensation for a Plan Year in excess of the applicable limit under Section
401(a)(17) of the Internal Revenue Code, except as provided in Section 3.2.

2.7       "Normal Retirement Date"

            means Normal Retirement Date as defined in the Qualified Pension
Plan.

2.8       "Participant"

            means each Eligible Employee who has commenced to participate in
this Plan in accordance with Article III.

2.9       "Plan"

            means the 20th Century Industries Supplemental Pension Plan, as set
forth herein.

2.10     "Plan Administrator"

            means 20th Century Industries. For purposes of Section 3(16)(A) of
ERISA, 20th Century Industries shall be the "plan administrator" and shall be
responsible for compliance with any applicable reporting and disclosure
requirements imposed by ERISA.

2.11     "Plan Year"

            means the fiscal period commencing each January 1 and ending the
following December 31.

2.12     "Qualified Pension Plan"

            means the 20th Century Industries Pension Plan, as in effect from
time to time.

2.13     "Separation from Service"

            means any separation from service of the Company for any reason. In
the case of a Participant on disability, Separation from Service shall be deemed
to occur when long term disability coverage commences, unless otherwise
determined by the Committee.

 



C-5

 

--------------------------------------------------------------------------------

 

ARTICLE III
ELIGIBILITY AND PARTICIPATION

3.

3.1       Eligibility to Participate

            Subject to the provisions of Section 3.2 below, each Eligible
Employee shall become a Participant as of the later of the Effective Date or the
date on which person becomes an Eligible Employee.

3.2       Certain Enrollment Procedures

            As a condition of participation or continued participation in this
Plan the Committee may require an Eligible Employee to deliver to the Committee
such properly completed enrollment forms and agreements as the Committee may
require. Such forms or agreements may permit an Eligible employee to designate a
form of payment applicable to all benefits payable hereunder. Such designation
shall be irrevocable, unless the Committee, in its sole discretion, permits an
Eligible Employee to change his or her election of payment method to a method
providing payments over a longer period of time than originally elected by the
Eligible Employee and which will not reasonably result in any increase in the
amount otherwise payable in any taxable year of the Participant during which
payment would have been made under the method of payment previously elected. No
payment option shall be selected by a Participant which is not among a list of
payment options generally made available to all Participants by the Committee at
the time of such selection. No assurance regarding the tax effects of making
such change is provided to a participant who elects to change a form of payment.

            Commencement or recommencement of active participation or status as
an Eligible Employee following any Separation from Service or other interruption
of employment shall be on such terms and under such conditions as the Committee
may, in its discretion, provide.

ARTICLE IV
CALCULATION OF BENEFITS

4.

4.1       Benefits under this Plan

            A Participant's benefits under this Plan shall be calculated as
provided in this Article IV, provided, however, that a Participant's eligibility
to receive a benefit hereunder shall be subject to succeeding provisions of this
Plan.

4.2       Benefit Formula

            A Participant's benefit payable under this Plan, expressed in the
form of an annual benefit payable commencing at the Participant's Normal
Retirement Age and payable for the lifetime of the Participant, shall be equal
to (a) minus (b) below where

 

C-6

 

--------------------------------------------------------------------------------

 

            (a)        equals the benefit payable on the Participant's Normal
Retirement Date determined in accordance with the terms of the Qualified Pension
Plan (except that for purposes of this Subsection 4.2(a), the Participant's
Compensation shall be determined under this Plan), and

            (b)        equals the benefit payable on the Participant's Normal
Retirement Date determined in accordance with the terms of the Qualified Pension
Plan.

4.3       Offset of Benefit under the 20th Century Industries Supplemental
Executive Retirement Plan

            If a Participant under this Plan is entitled to receive benefits
under the 20th Century Industries Supplemental Executive Retirement Plan (the
"SERP"), such Participant's benefit under this Plan shall be offset, but not
below zero (0) by an amount equal to the actuarial equivalent of the SERP
benefit.

4.4       Benefit Commencement at Early Retirement Date

            If a Participant's benefit under this Plan commences to be paid on a
Participant's Early Retirement Date, the benefit calculated as provided in
Section 4.2 shall be reduced to reflect the longer anticipated period of time
that such benefit is to be paid, and such reduction shall be determined in the
same manner as a reduction is computed under the Qualified Pension Plan in the
case of a Participant who retires under such Qualified Pension Plan at an Early
Retirement Date.

ARTICLE V
VESTING OF BENEFITS

5.

A Participant's interest in his benefit under this Plan shall become vested and
nonforfeitable in accordance with the provisions of the Qualified Pension Plan
(including provisions of the Qualified Pension Plan relating to vesting upon
termination, partial termination or other vesting event under such plan).
Notwithstanding the preceding provisions of this Article V, in the event of a
Participant's Separation of Service following a “Change in Control” as such term
is defined from time to time in the 20th Century Industries Supplemental
Executive Retirement Plan, a Participant's interest in his or her benefits under
the Plan shall become fully vested and nonforfeitable.

ARTICLE VI
PAYMENT OF BENEFITS

6.

6.1       Date of Payment

            Except as otherwise provided in Article VII and subject to the
provisions of Article V, a Participant's benefit hereunder, payable on account
of a Separation from Service shall commence to be paid as soon as practicable
following the later of (a) the date of such

 

C-7

 

--------------------------------------------------------------------------------

 

Separation from Service or (b) the earlier of (i) the date on which the
Participant attains (or would have attained if the Participant then were in
active employment) Early Retirement Date, or (ii) the Participant's Normal
Retirement Date.

6.2       Form of Payment

            (a)        Single Life Annuity. The normal form of payment under the
Plan for a Participant who is not married on the date of commencement of his or
her benefits hereunder shall be a single life annuity providing monthly payments
for the life of the Participant, and under which all benefit payments cease as
of the date of death of the Participant.

            (b)        Joint and Survivor Annuity. The normal form of benefit
payable to a Participant who is lawfully married to a spouse on the date of
commencement of his or her benefits hereunder shall be an actuarially equivalent
fifty percent (50%) joint and survivor annuity, providing reduced monthly
payments during such Participant's life, and providing continued monthly
payments after the Participant's death to the spouse to whom the participant is
married on the date of his or her commencement of benefits hereunder. Each such
continued monthly payments payable to the surviving spouse shall be fifty
percent (50%) of the monthly payment amount payable during the Participant's
lifetime. The reduction in the Participant's monthly benefits shall be
determined by application of the same reduction factors as are applied for
purposes of determining such reduction under the Qualified Pension Plan.
Continuing payments to a surviving spouse shall continue during the life of the
surviving spouse and shall cease on the date of death of such surviving spouse.

            (c)        Whenever, under this Plan it becomes necessary to
determine the actuarial equivalence of one or more forms of benefits, such
determination shall be made by application of such actuarial factors and rates
as would then be applied for such purpose under the Qualified Pension Plan.

ARTICLE VII
DEATH AND DISABILITY BENEFITS

7.

7.1       Death Benefit

            In the event of the death of a Participant prior to commencement of
benefit payments hereunder, a death benefit shall be payable to the spouse to
whom such Participant is lawfully married on the date of the Participant's
death. Such benefit shall consist of monthly payments, each of which is equal to
the monthly amount that would have been paid to such spouse (a) had the
Participant's Separation from Service occurred on the later of (i) the
Participant's date of death, or (ii) the earlier of the Participant's Early
Retirement Date or Normal Retirement Date, (b) had the Participant's benefit
commenced to be paid as the joint and survivor annuity described in Section 6.2,
and (c) had the Participant's death occurred immediately after such commencement
of benefits. Such death benefit

 

C-8

 

--------------------------------------------------------------------------------

 

shall begin to be paid as soon as practicable after the latest of (a) the
Participant's date of death, (b) the earlier of the Participant's Early
Retirement Date or Normal Retirement Date, and (c) the date on which such
benefit applications, releases, and other documents as the Committee may require
to be given are received by the Committee in form and manner satisfactory to the
Committee. Death benefit payments shall cease as of the date of death of the
spouse receiving such payments. No benefit shall be payable to any person other
than a spouse described in the first sentence of this Section 7.1. This Plan
shall not be required to give effect to disclaimers, whether made under state or
federal law. This Section 7.1 shall not apply in the case of the death of a
Participant after payments have commenced to be made with respect to such
Participant.

7.2       Disability Benefit

            If a Participant incurs a Total and Permanent Disability, as such
term is defined from time to time under Qualified Pension Plan, prior to
commencement of benefits hereunder and such Participant at the date of the
occurrence of such Total and Permanent Disability is an Eligible Employee, such
Participant shall continue to accrue benefits under this Plan in the same manner
as provided in the Qualified Plan during the continuation of such Total and
Permanent Disability, but not beyond the date determined under the Qualified
Pension Plan. Such Participant shall be entitled to receive his/her benefit
under this Plan upon attaining his/her Normal Retirement Date.

ARTICLE VIII
RIGHT TO TERMINATE OR MODIFY PLAN

8.

By action of its Board of Directors, 20th Century Industries may modify or
terminate this Plan without further liability to any Eligible Employee or former
employee or any other person. Notwithstanding the preceding provisions of this
Article VIII, except as expressly required by law, this Plan may not be modified
or terminated as to any Participant in a manner that adversely affects the
payment of benefits theretofore accrued by such Participant to the extent such
benefits have become vested, except that in the event of the termination of the
Plan as to all Participants, this Plan may in the sole discretion of the Board
of Directors be modified to accelerate payment of benefits to Participants.

ARTICLE IX
NO ASSIGNMENT, ETC.

9.

Benefits under this Plan may not be assigned or alienated and shall not be
subject to the claims of any creditor. A Participant shall not be permitted to
borrow under the Plan, nor shall a Participant be permitted to pledge or
otherwise use his benefits hereunder as security for any loan or other
obligation. No payments shall be made to any person or persons other than
expressly provided herein, or on any date or dates other than as expressly
provided herein.

 

C-9

 

--------------------------------------------------------------------------------

 

It is each Participant's sole responsibility to obtain such consents, and to
take such other actions as may be necessary or appropriate in connection with
participation in this Plan, including but not limited to obtaining spousal or
other consents, as may be necessary or appropriate to reflect marital property,
support, or other obligations arising under contract, order or by operation of
law.

ARTICLE X
THE COMMITTEE

10.

            (a)        The appointment, removal and resignation of members of
the Committee shall be governed by the Board of Directors of 20th Century
Industries. Subject to change by the said Board, the membership of the Committee
shall be the same as the membership of the Committee of the Qualified Pension
Plan.

            (b)        The Committee shall have authority to oversee the
management and administration of the Plan, and in connection therewith is
authorized in its sole discretion to make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan, to make all other
determinations necessary or advisable for the administration of the Plan and to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent that the Committee deems desirable to carry
the Plan into effect. The powers and duties of the Committee shall include
without limitation, the following:

                        (i)         Resolving all questions relating to the
eligibility of select management and highly compensated employees to become
Participants; and

                        (ii)        Resolving all questions regarding payment of
benefits under the Plan and other questions regarding plan participation.

            Any action taken or determination made by the Committee shall be
conclusive on all parties. The exercise of or failure to exercise any discretion
reserved to the Committee to grant or deny any benefit to a Participant or other
person under the Plan shall in no way require the Committee or any person acting
on behalf thereof, to similarly exercise or fail to exercise such discretion
with respect to any other Participant.

ARTICLE XI
RELEASE

11.

As a condition to making any payment under the Plan, or to giving effect to any
election or other action under the Plan by any Participant or any other person,
the Plan Administrator may require such consents or releases as it determines to
be appropriate, and further may require any such designation, election or other
action to be in writing, in a prescribed form and to be filed with the Committee
in a manner prescribed by the Committee. In the event the Committee determines,
in

 

C-10

 

--------------------------------------------------------------------------------

 

its discretion, that multiple conflicting claims may be made as to all or a part
of a benefit accrued hereunder by a Participant, the Committee may delay the
making of any payment until such conflict or multiplicity of claims is resolved.

ARTICLE XII
NO CONTRACT OF EMPLOYMENT

12.

This Plan shall not be deemed to give any employee the right to be retained in
the employ of the Company or to interfere with the right of the Company to
discharge or retire any employee at any time, nor shall this Plan interfere with
the right of the Company to establish the terms and conditions of employment of
any employee.

ARTICLE XIII
COMPANY'S OBLIGATION TO PAY BENEFITS

13.

Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company, and any Employee, an Employee's
spouse or former spouse or any other person. Funds to provide benefits under the
provisions of this Plan shall continue for all purposes to be a part of the
general funds of the Company. To the extent that any person acquires a right to
receive payments from the Company under this Plan such right shall be no greater
than the right of any unsecured general creditor of the Company. Notwithstanding
the preceding provisions of this Article XIII, assets may be transferred by the
Company to a trust constituting a "rabbi trust," for the purpose of providing
benefits described herein.

ARTICLE XIV
CLAIM REVIEW PROCEDURE

14.

            (a)        A person who believes that he or she has not received all
payments to which he or she is entitled under the terms of this Plan may submit
a claim therefor. Within ninety (90) days following receipt of a claim for
benefits under this Plan, and all necessary documents and information, the
Committee or its authorized delegate reviewing the claim shall, if the claim is
not approved, furnish the claimant with written notice of the decision rendered
with respect to the application.

            (b)        The written notice contemplated in (a) above shall set
forth:

                        (i)         the specific reasons for the denial, with
reference to the Plan provisions upon which the denial is based;

                        (ii)        a description of any additional information
or material necessary for perfection of the application (together with an
explanation why the material or information is necessary); and

 

C-11

 

--------------------------------------------------------------------------------

 

                        (iii)       an explanation of the Plan's claim review
procedure.

            (c)        A claimant who wishes to contest the denial of his claim
for benefits or to contest the amount of benefits payable to him shall follow
the procedures for an appeal of benefits as set forth below, and shall exhaust
such administrative procedures prior to seeking any other form of relief.

            (d)       A claimant who does not agree with the decision rendered
as provided above in this Article XIV with respect to his application may appeal
the decision to the Committee. The appeal shall be made, in writing, within
sixty (60) days after the date of notice of such decision with respect to the
application. If the application has neither been approved nor denied within the
ninety-day (90) period provided in (a) above, then the appeal shall be made
within sixty (60) days after the expiration of the ninety-day (90) period.

            (e)        The claimant may request that his application be given
full and fair review by the Committee. The claimant may review all pertinent
documents and submit issues and comments in writing in connection with the
appeal. The decision of the Committee shall be made promptly, and not later than
sixty (60) days after the Committee's receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review. The decision by the
Committee on review shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant
with specific reference to the pertinent Plan provisions upon which the decision
is based.

ARTICLE XV
ARBITRATION

15.

A claimant may contest the Committee's denial of his or her appeal only by
submitting the matter to arbitration. In such event, the claimant and the
Committee shall select an arbitrator from a list of names supplied by the
American Arbitration Association in accordance with such Association's
procedures for selection of arbitrators, and the arbitration shall be conducted
in accordance with the rules of such Association. The arbitrator's authority
shall be limited to the affirmance or reversal of the Committee's denial of the
appeal, and the arbitrator shall have no power to alter, add to or subtract from
any provision of this Plan. Except as otherwise required by the Employee
Retirement Income Security Act of 1974, the arbitrator's decision shall be final
and binding on all parties, if warranted on the record and reasonably based on
applicable law and the provisions of this Plan.

 



C-12

 

--------------------------------------------------------------------------------

 

ARTICLE XVI
MISCELLANEOUS

16.

16.1     Successor and Assigns

            The Plan shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and all Participants.

16.2     Notices

            Any notice or other communication required or permitted under the
Plan shall be in writing, and if directed to the Company shall be sent to the
Committee or its authorized delegate, and if directed to a Participant shall be
sent to such Participant at his last known address as it appears on the records
of the Company.

16.3     Limitations on Liability

            (a)        The Company does not warrant any tax benefit nor any
financial benefit under the Plan. Without limitation to the foregoing, the
Company and its officers, employees and agents shall be held harmless by the
Participant or Beneficiary from, and shall not be subject to any liability on
account of, the federal or state or local income tax consequences, or any other
consequences of any deferrals or credits with respect to Participants under the
Plan.

            (b)        The Company, its officers, employees, and agents shall be
held harmless by the Participant from, and shall not be subject to any liability
hereunder for, all acts performed in good faith.

16.4     Certain Small Benefits

            Notwithstanding any other provision of this Plan to the contrary, in
the case of a Participant whose annual benefit hereunder is not in excess of
$2,000, the Committee may, in its sole discretion, distribute an amount equal to
the actuarial equivalent value of future anticipated benefits, determined in
accordance with such actuarial factors and interest rate assumptions utilized
from time to time under the Qualified Pension Plan for purposes of making lump
sum payments thereunder.

16.5     Governing Law

            This Plan is subject to the laws of the State of California, to the
extent not preempted by ERISA.

 

C-13

 

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, 20th Century Industries has caused this
instrument to be executed by its duly authorized officers, effective as of the
Effective Date set forth hereinabove.

20TH CENTURY INDUSTRIES

By:                                                                                         
 

By:                                                                                         
 

 

 

 

C-14

 

--------------------------------------------------------------------------------

 

Appendix D

Treatment of Employees Transferring with the Sale of United Guaranty Corporation

With respect to each Participant who is an Active Employee of United Guaranty
Corporation and its Subsidiaries (collectively, “UGC”) as of December 31, 2016
(the “Closing Date”), the date that the sale described in the Stock Purchase
Agreement dated August 15, 2016 between the Company and Arch Capital Group, Ltd.
(“Arch”) (the “Purchase Agreement”) closes (a
“Departing UGC Participant”), the terms and conditions set forth in this
Appendix D shall apply solely with respect to Departing UGC Participants,
effective as of December 31, 2016:

1.   Appendix D Definitions

a.         Solely for purposes of this Appendix D, an “Active Employee” means
each person who as of the Closing Date (a) is an actively employed Employee
performing services for UGC and (b) each person who is an Employee of UGC as of
the Closing Date who is absent from employment due to illness, vacation, injury,
military service or other authorized absence (including each Employee who is
“disabled” under the short-term disability program currently in place for UGC,
who is on approved leave under the Family and Medical Leave Act or who is on
leave due to a workplace injury covered by a workers’ compensation policy or
program incurred within the six (6) months prior to the Closing Date) other than
Employees on long-term disability or other unpaid medical leave and Employees
who are on leave due to a workplace injury covered by a workers’ compensation
policy or program incurred more than six (6) months prior to the Closing Date.

b.   Solely for purposes of this Appendix D, “Subsidiaries” means those
subsidiaries of United Guaranty Corporation that are sold to Arch pursuant to
the Purchase Agreement.

 

2.   Definition of Disability

For purposes of Section 1.10, the definition of the term “Disability,” for a
Departing UGC Participant the word “Company” shall include both UGC and Arch.

 

 

D-1

 

--------------------------------------------------------------------------------

 

3.   Definition of Separation from Service

With respect to Departing UGC Participants, the definition of “Separation from
Service” in Section 1.33 of the Plan means the Departing UGC Participant has
terminated employment (other than by death or Disability) with Arch and its
subsidiaries (including UGC).

 

4.   Vesting

Notwithstanding the first two sentences of Article 5 of the Plan, effective as
of December 31, 2016, the Excess Retirement Income of a Departing UGC
Participant shall become non-forfeitable, and the first sentence of the second
paragraph of Article 5 shall not apply to a Departing UGC Participant.

 

5.   Entitlement to Benefits

For a Departing UGC Participant, Section 3.1 of the Plan shall read as is set
forth below:

3.1    Early, Normal, Postponed and Disability Retirement. A Departing UGC
Participant in the Plan who has a Separation from Service on or after December
31, 2016 shall be entitled to the Excess Retirement Income described in Article
4 of the Plan. If a Departing UGC Participant incurs a Disability, the Departing
UGC Participant shall be entitled to receive the Excess Disability Retirement
Income described in Section 4.5.

For a Departing UGC Participant, the first sentence of Section 3.2 shall not
apply and shall be replaced with the following sentence:

3.2     A Departing UGC Participant who has a Separation from Service prior to
Normal Retirement Date (other than by death or by incurring a Disability) shall
be entitled to an Early Excess Retirement Income in accordance with Section 4.3.

6.   Benefit

For a Departing UGC Participant, Section 4.3(f) shall read as is set forth
below:

 

D-2

 

--------------------------------------------------------------------------------

 

4.3(f)   If the Departing UGC Participant is not eligible for Early Retirement
under the Qualified Plan, the Frozen Accrued Benefit and the Grandfathered
Accrued Benefit  shall be the amounts that would be payable at Normal Retirement
Date, but reduced by 6-2/3% for each of the first 5 years (and a fraction
thereof for each full month) that retirement precedes age 65 and 3-1/3% for each
of the next 5 years (and a fraction thereof for each full month) that retirement
precedes age 60 and by an actuarial equivalent amount for retirement ages below
age 55. With respect to retirement ages prior to age 55, the reduction will be
based on an actuarial equivalent of the benefit payable at age 55. Actuarial
equivalence will be based on the rate of interest determined under Code section
417(e)(3) as modified in other applicable guidance (including without limitation
Revenue Ruling 2007-67) for the third calendar month prior to the calendar year
in which benefits are scheduled to commence and the mortality table under Code
section 417(e) in effect on the date benefits are scheduled to commence.

 

7.   Death.

In Section 7.2, the following phrase that appears in both the ultimate and
penultimate sentences in that Section is eliminated with respect to Departing
UGC Participants:

“or , if later, within 90 days after the Participant would have attained age 55”

 

D-3

 

--------------------------------------------------------------------------------

 

Appendix E

Treatment of Employees Transferring with the Sale of Fortitude Group Holdings,
LLC  

With respect to each Participant who is an Active Employee of Fortitude Group
Holdings, Inc. and its Subsidiaries (collectively, “Fortitude”) as of June 2,
2020 (the “Closing Date”), the date that the sale described in the Stock
Purchase Agreement dated November 25, 2019 between the Company and Carlyle FRL,
L.P. and T&D Capital Co., Ltd.  (the “Fortitude Buyers”) (the “Purchase
Agreement”) closes (a “Departing Fortitude Participant”), the terms and
conditions set forth in this Appendix E shall apply solely with respect to
Departing Fortitude Participants, effective as of June 2, 2020:

1.   Appendix E Definitions

a.   Solely for purposes of this Appendix E, an “Active Employee” means each
person who as of the Closing Date (a) is an actively employed Employee
performing services for Fortitude and (b) each person who is an Employee of
Fortitude as of the Closing Date who is absent from employment due to illness,
vacation, injury, military service or other authorized absence (including each
Employee who is “disabled” under the short-term disability program currently in
place for Fortitude, who is on approved leave under the Family and Medical Leave
Act or who is on leave due to a workplace injury covered by a workers’
compensation policy or program incurred within the six (6) months prior to the
Closing Date) other than Employees on long-term disability or other unpaid
medical leave and Employees who are on leave due to a workplace injury covered
by a workers’ compensation policy or program incurred more than six (6) months
prior to the Closing Date.

b.  Solely for purposes of this Appendix E, “Subsidiaries” means those
subsidiaries of Fortitude Group Holdings, Inc. that are sold to the Fortitude
Buyers pursuant to the Purchase Agreement.

 

2.   Definition of Disability

For purposes of Section 1.10, the definition of the term “Disability,” for a
Departing Fortitude Participant the word “Company” shall include both Fortitude
and the Fortitude Buyers.

E-1

 

--------------------------------------------------------------------------------

 

 

3.   Definition of Separation from Service

With respect to Departing Fortitude Participants, the definition of “Separation
from Service” in Section 1.33 of the Plan means the Departing Fortitude
Participant has terminated employment (other than by death or Disability) with
the Fortitude Buyers and its Subsidiaries (including Fortitude).

 

4.   Vesting

Notwithstanding the first two sentences of Article 5 of the Plan, effective as
of June 2, 2020, the Excess Retirement Income of a Departing Fortitude
Participant shall become non-forfeitable, and the first sentence of the second
paragraph of Article 5 shall not apply to a Departing Fortitude Participant.

 

5.   Entitlement to Benefits

For a Departing Fortitude Participant, Section 3.1 of the Plan shall read as is
set forth below:

3.1    Early, Normal, Postponed and Disability Retirement. A Departing Fortitude
Participant in the Plan who has a Separation from Service on or after June 2,
2020 shall be entitled to the Excess Retirement Income described in Article 4 of
the Plan. If a Departing Fortitude Participant incurs a Disability, the
Departing Fortitude Participant shall be entitled to receive the Excess
Disability Retirement Income described in Section 4.5.

For a Departing Fortitude Participant, the first sentence of Section 3.2 shall
not apply and shall be replaced with the following sentence:

3.2     A Departing Fortitude Participant who has a Separation from Service
prior to Normal Retirement Date (other than by death or by incurring a
Disability) shall be entitled to an Early Excess Retirement Income in accordance
with Section 4.3.

6.   Benefit

For a Departing Fortitude Participant, Section 4.3(f) shall read as is set forth
below:

E-2

 

--------------------------------------------------------------------------------

 

 

4.3(f)   If the Departing Fortitude Participant is not eligible for Early
Retirement under the Qualified Plan, the Frozen Accrued Benefit and the
Grandfathered Accrued Benefit  shall be the amounts that would be payable at
Normal Retirement Date, but reduced by 6-2/3% for each of the first 5 years (and
a fraction thereof for each full month) that retirement precedes age 65 and
3-1/3% for each of the next 5 years (and a fraction thereof for each full month)
that retirement precedes age 60 and by an actuarial equivalent amount for
retirement ages below age 55. With respect to retirement ages prior to age 55,
the reduction will be based on an actuarial equivalent of the benefit payable at
age 55. Actuarial equivalence will be based on the rate of interest determined
under Code section 417(e)(3) as modified in other applicable guidance (including
without limitation Revenue Ruling 2007-67) for the third calendar month prior to
the calendar year in which benefits are scheduled to commence and the mortality
table under Code section 417(e) in effect on the date benefits are scheduled to
commence.

 

7.   Death.

In Section 7.2, the following phrase that appears in both the ultimate and
penultimate sentences in that Section is eliminated with respect to Departing
Fortitude Participants:

“or , if later, within 90 days after the Participant would have attained age 55”

 

 

 

 

E-3

 

--------------------------------------------------------------------------------